 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.30
RESEARCH COLLABORATION AND LICENSE AGREEMENT
by and between
ASTRAZENECA AB
and
DYNAVAX TECHNOLOGIES CORPORATION
DATE: 1 September 2006
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

 (i) 
TABLE OF CONTENTS

              Table of Contents   Page
1.
  Definitions     2  
 
           
2.
  Construction     17  
 
           
3.
  Conduct of the Joint Research Programme     17  
3.1
  Overview     17  
3.2
  Research Term     18  
3.3
  Joint Research Plan     18  
3.4
  Research Effort and Support     18  
3.5
  Conduct of Research     19  
3.6
  Materials and Information Transfer     21  
3.7
  Cooperation     22  
3.8
  Regulatory Records     22  
3.9
  Reports     22  
3.10
  Lead Candidate Development Decision     23  
3.11
  CD Nomination     23  
3.12
  Overview of Joint Research Programme     23  
3.13
  Selection of Compounds     23  
 
           
4.
  Support and Management of the Joint Research Programme     24  
4.1
  Overview of the Management of the Joint Research Programme     24  
4.2
  Responsibilities of JPT     24  
4.3
  Formation of JPT     25  
4.4
  JPT Meetings     26  
4.5
  JPT Decision Making : Disputes     26  
4.6
  JPT Minutes     26  
4.7
  Dissolution of JPT     27  
4.8
  Responsibilities of JSC     27  
4.9
  Formation of JSC     28  
4.10
  JSC Decision Making : Disputes     29  
4.11
  JSC Decisions Requiring Consent     29  

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



(ii)

              Table of Contents   Page
4.12
  JSC Meetings     29  
4.13
  JSC Minutes     30  
4.14
  Dissolution of JSC     30  
4.15
  Advisory Board     30  
4.15
  Expenses     31  
4.17
  Access to Information     31  
4.18
  Joint Research Programme Guidelines     31  
 
           
5.
  Reports     31  
5.1
  Joint Research Programme Progress Reports     31  
5.2
  Copyrights     32  
5.3
  AstraZeneca Reports     32  
 
           
6.
  Ownership and Grant of Rights     32  
6.1
  Ownership of Collaboration Technology     32  
6.2
  Licences to AstraZeneca     32  
6.3
  Licence to Dynavax     33  
6.4
  Third Party Licences     34  
6.5
  Exclusivity     35  
6.6
  Sublicences     37  
6.7
  Distributors     37  
6.8.
  Confirmatory Patent Licences     38  
 
           
7.
  Research Funding     38  
7.1
  Funding     38  
7.2
  Invoices; Reconciliation     38  
7.3
  Records Retention; Audit     39  
7.4
  Projected Cost Reports     40  
 
           
8.
  Development and Commercialization     40  
8.1
  Overview     40  
8.2
  Development of Product     40  
8.3
  Regulatory Affairs and Information Exchange     41  
8.4
  Commercialization of Product and Combination Product     43  
8.5
  Dynavax Option to Co-Promote in the United States     43  
8.6
  Pricing, Price Approvals and Product Distribution     44  

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



(iii)

              Table of Contents   Page
8.7
  Sales and Inventory     44  
8.8
  Advertising and Education     44  
8.9
  Development and Commercialization Costs     45  
8.10
  Diligence Obligations     45  
8.11
  Breach of Diligence Obligations     47  
8.12
  Reversion; Abandonment     47  
 
           
9.
  Milestone Payments     48  
9.1
  Total Obligation     48  
9.2
  Access Fee     48  
9.3
  Joint Research Programme Milestones     49  
9.4
  Development Milestones     49  
9.5
  Milestone Payments     49  
 
           
10.
  Royalty Payments and Other Payment-Related Provisions     50  
10.1
  Royalties     50  
10.2
  Combination Products     50  
10.3
  Sublicensees     51  
10.4
  Royalty Stacking     52  
10.5
  [ * ] Royalty and [ * ]     52  
10.6
  Reduction of Royalty     53  
10.7
  Royalty Floor     54  
10.8
  Royalty Term     54  
10.9
  Sales Subject to Royalties     55  
10.10
  Royalty Payments     55  
10.10
  Mode of Payment     55  
10.12
  Currency     56  
10.13
  Interest     56  
10.14
  Records Retention; Audit     56  
 
           
11.
  Taxes     57  
11.1
  General     57  
11.2
  Indirect Taxes     57  
11.3
  Customs Duties     58  
 
           
12.
  Manufacture and Supply     58  

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



(iv)

              Table of Contents   Page
12.1
  Preclinical Supply     58  
12.2
  Clinical and Commercial Supply     58  
12.3
  Manufacturing Know-How Transfer     59  
 
           
13.
  Confidentiality and Non-Disclosure     59  
13.1
  General Obligations     59  
13.2
  Permitted Disclosures     60  
13.3
  Exclusions     62  
13.4
  Confidentiality of Agreement     63  
13.5
  Publications and Presentations     63  
13.6
  Use of Name/Publicity.     64  
 
           
14.
  Patent Prosecution, Enforcement and Defence     65  
14.1
  Disclosure     65  
14.2
  Patent Prosecution and Maintenance     65  
14.3
  Patent Term Restoration     67  
14.4
  Enforcement of Patent Rights     67  
14.5
  Third Party Litigation     69  
14.6
  Invalidity or Unenforceability Defences or Actions     70  
14.7
  Cooperation     71  
14.8
  Compliance with Third Party Licences     71  
14.9
  Costs and Expenses     72  
 
           
15.
  Adverse Event Reporting     72  
15.1
  Overview     72  
 
           
16.
  Product Recall     73  
16.1
  Notification and Recall     73  
16.2
  Recall Expenses     73  
 
           
17.
  Trademarks     74  
 
           
18.
  Representations and Warranties     74  
 
           
19.
  Indemnification and Insurance     79  
19.1
  Indemnification of Dynavax     79  
19.2
  Indemnification of AstraZeneca     79  
19.3
  [ * ]        

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



(v)

              Table of Contents   Page
19.4
  Notice of Claim     80  
19.4
  Indemnification Procedures     81  
19.5
  LIMITATION ON DAMAGES     83  
19.6
  Insurance     83  
 
           
20.
  Term and Termination     83  
20.1
  Term     83  
20.2
  Termination by AstraZeneca     84  
20.3
  Termination for Infringement of Third Party Rights     84  
20.4
  Termination by Dynavax for Lack of Diligence     85  
20.5
  Termination by Either Party     85  
20.6
  Change of Control     87  
20.7
  Consequences of Termination     87  
20.8
  Survival     91  
20.9
  Rights in Bankruptcy     91  
 
           
21.
  Force Majeure     91  
 
           
22.
  Assignment     93  
 
           
23.
  Severability     93  
 
           
24.
  Dispute Resolution     94  
24.1
  Disputes     94  
24.2
  Arbitration     94  
24.3
  Arbitrator     95  
24.4
  Governing Law     95  
24.5
  Decision     95  
24.6
  Award     95  
24.7
  Costs     96  
24.8
  Injunctive Relief     96  
24.9
  Confidentiality     97  
24.10
  Survivability     97  
24.11
  Jurisdiction     97  
24.12
  Patents and Trademarks     97  
24.13
  Provisions Unique to Arbitrations Pursuant to Section 8.10     98  
 
           
25.
  Notices     98  

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



(vi)

              Table of Contents   Page
25.1
  Notice Requirements     98  
25.2
  Address for Notice     98  
 
           
26.
  Relationship of the Parties     99  
 
           
27.
  Entire Agreement     100  
 
           
28.
  English Language     100  
 
           
29.
  Amendment     100  
 
           
30.
  Waiver and Non-Exclusion of Remedies     100  
 
           
31.
  No Benefit to Third Parties     101  
 
           
32.
  Equitable Relief     101  
 
           
33.
  Further Assurance     102  
 
           
34.
  Expenses     102  
 
           
35.
  Counterparts     103  

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 1 of 104

RESEARCH COLLABORATION AND LICENSE AGREEMENT
This Research Collaboration and License Agreement (this “Agreement”) is
effective as of the day of September 2006 (the “Effective Date”), by and between

(1)   ASTRAZENECA AB, a company incorporated in Sweden under no. 556011-7482
with offices at S-151 85 Södertälje, Sweden (“AstraZeneca”); and   (2)   DYNAVAX
TECHNOLOGIES CORPORATION, a Delaware corporation with offices at 2929 Seventh
Street, Suite 100, Berkeley, CA 94710-2753, USA (“Dynavax”).

Recitals

(A)   WHEREAS, AstraZeneca is a global pharmaceutical company with substantial
capabilities in the field of drug discovery, development and marketing of
pharmaceutical products in several therapy areas including asthma and chronic
obstructive pulmonary disease;   (B)   WHEREAS, Dynavax is a pharmaceutical
company engaged in the discovery and development of novel oligonucleotide
agonists of TLR-9 for use in a variety of diseases and disorders, including the
treatment of asthma and chronic obstructive pulmonary disease;   (C)   WHEREAS,
the Parties wish to engage in a collaborative research program utilising
Dynavax’s knowledge, skills and proprietary technology to identify and develop
novel TLR-9 agonists for therapeutic use in the fields of asthma and chronic
pulmonary disease with a mutual ambition of developing and marketing any
resultant products on a global basis.

Agreement
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 2 of 104

1   Definitions       Unless otherwise specifically provided in this Agreement,
the following terms have the following meanings:   1.1   “Advisory Board” means
the committee established and conducted according to Section 4.15.   1.2  
“Affiliate” means, with respect to a Person, any Person that Controls, is
Controlled by or is under common Control with such first Person, in all cases,
only for as long as Control actually exists. For purposes of this definition
only, “Control” means (a) to possess, directly or indirectly, the power to
direct the management or policies of a Person, whether through ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) to own, directly or indirectly, more than fifty percent (50%)
of the outstanding voting securities or other ownership interest of such Person.
  1.3   “Alliance Manager” means a Party’s representative with responsibility
for the activities described in Section 4.9.   1.4   “Annual Net Sales” means
the Net Sales made during a given calendar year.   1.5   “Applicable Law” means
the applicable laws, rules and regulations, including any rules, regulations,
guidelines or other requirements of the regulatory authorities, that may be in
effect from time to time.   1.6   “Asthma” means an inflammatory pulmonary
disorder that is characterized by reversible obstruction of the airways.   1.7  
“AstraZeneca Information” has the meaning set forth in Section 13.1.2.   1.8  
“AstraZeneca Know-How” means all Know-How Controlled by AstraZeneca or its
Affiliates prior to and/or during the Term that is [ * ] for the research,
development, manufacture, importation, use or sale of Dynavax ISS, Collaboration
ISS, Reverted ISS, CDs, Product or Combination Product(s), excluding
Collaboration Know-How.   1.9   “AstraZeneca Patents” means any Patents
Controlled by AstraZeneca or its Affiliates prior to and/or during the Term that
are [ * ] for the research, development,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 3 of 104

    manufacture, importation, use or sale of Dynavax ISS, Collaboration ISS,
Reverted ISS, Product or Combination Product(s), excluding Collaboration
Patents.   1.10   “AstraZeneca Technology” means AstraZeneca Patents and
AstraZeneca Know-How.   1.11   “Background Technology” means either the
AstraZeneca Technology or the Dynavax Technology, as appropriate and Background
Technologies means the AstraZeneca Technology and the Dynavax Technology.   1.12
  [ * ].   1.13   “Candidate Drug” or “CD” means a Dynavax ISS or a
Collaboration ISS that is a Lead Candidate satisfying the relevant Candidate
Drug Target Profile and [ * ] as a candidate for further Development and
Commercialization as the Product or a Combination Product pursuant to Section
3.10; provided, however, upon the commencement of [ * ], such Collaboration ISS
shall be deemed a Candidate Drug regardless of whether such Collaboration ISS
meets the Candidate Drug Target Profile.   1.14   “Candidate Drug Target
Profile” means the target profile for a Candidate Drug as further defined under
the Joint Research Plan, the criteria for which are attached hereto as
Exhibit A.   1.15   “CD Nomination” means the internal process, known by [ * ],
by which [ * ].   1.16   “CD Nomination Date” means the date upon which a CD
Nomination is made.   1.17   “Change of Control,” with respect to either Party,
means an event in which:

  1.17.1   any other Person or group of Persons acquires beneficial ownership of
securities of such Party representing more than fifty percent (50%) of the
voting power of the then outstanding securities of such Party with respect to
the election of directors of such Party; or     1.17.2   such Party effects a
merger, consolidation or similar transaction with another Person in which such
Party is not the surviving entity in such transaction.

1.18   [ * ].

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 4 of 104

1.19   [ * ].   1.20   “Collaboration” means all activities performed by or on
behalf of Dynavax or AstraZeneca in the course of carrying out the Joint
Research Programme and Development Plan, as applicable, and otherwise performing
their obligations set forth in this Agreement.   1.21   “Collaboration ISS”
means a [ * ] generated during the course of the Joint Research Programme. For
clarity, and in accordance with Section 3.12.2, a particular ISS will cease
being subject to Research under this Agreement, and will accordingly no longer
be a Collaboration ISS but will thereupon become a Reverted ISS, when it is no
longer prioritized or selected for further research under the Joint Research
Programme.   1.22   “Collaboration Know-How” means all Know-How generated by the
Parties during the Research Term pursuant to the Joint Research Programme or
otherwise generated by either Party in connection with the Development of any
Collaboration ISS or Product.   1.23   “Collaboration Patent” means a Patent
filed after the Effective date claiming an invention generated pursuant to the
Collaboration and which claims or covers Collaboration Know-How and/or
Collaboration ISS.   1.24   “Collaboration Technology” means Collaboration
Patents, Collaboration Know-How and Collaboration ISS.   1.25   “Combination
Product” means a pharmaceutical preparation [ * ].   1.26   “Commence” or
“Commencement” when used to describe a Phase I Trial, Phase II Trial, Phase III
Trial or Phase IV Trial, means the first dosing of the first human subject for
such trial.   1.27   “Commercialization” means the performance of making,
importing, using, selling, or offering for sale, including researching,
developing, registering, modifying, enhancing, improving, manufacturing, having
manufactured, holding/keeping (whether for disposal or otherwise), formulating,
optimising, having used, exporting, transporting, distributing, promoting,
marketing or having sold or otherwise disposing

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 5 of 104

    or offering to dispose of, a Product following Health Registration Approval
of such Product in any part of the Territory under this Agreement.   1.28  
“Commercially Reasonable Efforts” means, with respect to the carrying out of
obligations or tasks, efforts and resources commonly used by a pharmaceutical
company [ * ], for the active development or commercialisation of a
pharmaceutical product of a similar nature, with a similar commercial potential
and at a similar stage in the clinical development process as the Product or the
applicable Combination Product, based on conditions then prevailing, including
without limitation, [ * ], including [ * ]. Commercially Reasonable Efforts
shall be determined on a market-by-market basis for the Product or each
Combination Product. Notwithstanding anything to the contrary herein,
Commercially Reasonable Efforts requires that a Party, at a minimum, [ * ].  
1.29   “Confidential Information” means, subject to Section 13.3, any
information, including any regulatory, scientific or other business information
and materials, of a Party and its Affiliates disclosed to the other Party
pursuant to this Agreement, and before, on or after the Effective Date of this
Agreement or protected under Section 13.1.2.   1.30   “Control” means, with
respect to any item of information, Patent, Know-How, or other intellectual
property, possession of the right, whether directly or indirectly, and whether
by ownership, licence or otherwise, to assign, or grant a licence, sublicense or
other right to or under, such information, Patent or other intellectual property
as provided for herein without violating the terms of any agreement or other
arrangement with any Third Party.   1.31   “COPD” or “Chronic Obstructive
Pulmonary Disease” means a group of lung diseases involving limited airflow and
varying degrees of air sac enlargement, airway inflammation, and lung tissue
destruction.   1.32   “Defending Party” has the meaning set forth in
Section 14.7.   1.33   “Develop” or “Development” means the performance of
preclinical, manufacturing and clinical development and regulatory activities
following the acceptance of an IND for a Candidate Drug (or the functional
equivalency if the first human clinical trial of such Product or Combination
Product is conducted without an IND) and that are

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 6 of 104

    reasonably required to obtain Health Registration Approval of the Product or
any Combination Product in any part of the Territory under this Agreement.  
1.34   “Development Cost” means expenses and costs incurred by either Party
during Development of a Candidate Drug, the Product or any Combination Product
until the First Commercial Sale of the Product or any Combination Product
anywhere in the world.   1.35   “Development Milestone” has the meaning set
forth in Section 9.4.   1.36   “Development Plan” has the meaning set forth in
Section 8.2.   1.37   “Disclosing Party” has the meaning set forth in
Section 13.1.1.   1.38   “Distributor” has the meaning set forth in Section 6.7.
  1.39   “DMF” means a Drug Master File.   1.40   “Dynavax Know-How” means all
Know-How Controlled by Dynavax or its Affiliates prior to and/or during the Term
that is [ * ] for the research, development, manufacture, importation, use or
sale of the Dynavax ISS, Collaboration ISS, Product or Combination Product(s),
excluding the Collaboration Know-How.   1.41   “Dynavax ISS” means those ISS
synthesised by or on behalf of Dynavax prior to the Research Term and made
available for identification and selection as [ * ] candidates pursuant to the
Joint Research Plan.   1.42   “Dynavax Patents” means any Patents Controlled by
Dynavax or its Affiliates as of the Effective Date or during the Term that are [
* ] for the research, development, manufacture, importation, use or sale of the
Dynavax ISS, Collaboration ISS, Product or Combination Product(s), including
without limitation, the Patents listed on Exhibit B, excluding the Collaboration
Patents and the AstraZeneca Patents.   1.43   “Dynavax Technology” means the
Dynavax Patents, the Dynavax Know-How and Dynavax ISS.   1.44   “Effective Date”
means the date as set forth in the preamble to this Agreement.   1.45   “Europe”
means the European Economic Area as it may be constituted from time to time.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 7 of 104

1.46   “Field” means the use of TLR-9 agonists that [ * ] for the treatment of
human patients who have Asthma and/or COPD, including for the prevention of the
progression of Asthma and/or COPD in human patients.   1.47   “First Commercial
Sale” means the first sale for monetary value for use or consumption by the
general public of the Product or a Combination Product in any country after
Health Registration Approval for such Product or Combination Product has been
obtained in such country. For the avoidance of doubt, sales prior to receipt of
the Health Registration Approvals necessary to commence regular commercial sales
in a country, such as so-called “treatment IND sales,” “named patient sales” and
“compassionate use sales,” shall not be construed as a First Commercial Sale in
that country.   1.48   “First Indication” means the first Indication in which
AstraZeneca obtains the first Health Registration Approval in respect of the
Product or a Combination Product.   1.49   “Force Majeure” has the meaning set
forth in Section 21.1.   1.50   “Force Majeure Party” means a Party prevented or
delayed in its performance under this Agreement by an event of Force Majeure.  
1.51   “FTE” means the equivalent of one person working full time for one
12-month period in a research, development, commercialization, regulatory or
other relevant capacity, approximating [ * ] hours per year. In the interests of
clarity, though, a single individual who works more than [ * ] hours in a single
year shall be treated as one FTE regardless of the number of hours worked. FTE
effort shall be charged by calculating the individual’s total hours dedicated to
the applicable activities under this Agreement as a percentage of total hours
worked multiplied by the FTE Rate. By way of example, and not in limitation of
the foregoing, (a) if a full-time, salaried employee spends 100% of his or her
effort hours on the applicable activities under this Agreement, the FTE
charge-out rate shall be calculated as the FTE Rate multiplied by 100%, (b) if a
full-time, salaried employee spends 50% of his or her effort hours on the
applicable activities under this Agreement, the FTE charge-out rate shall be
calculated as the FTE Rate multiplied by 50%, and (c) if a seventy-five percent
(75%)-time, salaried employee spends fifty percent (50%) of his or her efforts
on the applicable activities under this Agreement, the FTE charge-out rate shall
be

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 8 of 104

    calculated as the FTE Rate multiplied by thirty-seven and one-half percent
(37.5%) (50% x 75% = 37.5%). No FTE credit shall be given for overtime hours.
The FTE Rate shall include: [ * ].   1.52   “FTE Rate” means the amount of [ * ]
and shall cover the items referred to in the last sentence of Section 1.51
provided, however, that such FTE Rate shall be increased to [ * ] for FTE
efforts provided by Dynavax in excess of those set forth in Section 3.4.   1.53
  “Good Clinical Practices” or “GCP” means current Good Clinical Practices as
specified in the United States Code of Federal Regulations, at the time of
testing, and all FDA and ICH guidelines, including the ICH Consolidated
Guidelines on Good Clinical Practices.   1.54   “Good Laboratory Practices” or
“GLP” means current Good Laboratory Practices as specified in the United States
Code of Federal Regulations at 21 CFR § 58 at the time of testing and all
applicable ICH guidelines.   1.55   “Governmental Authority” means any court,
agency, department or other instrumentality of any national, federal, state,
county, city or other political subdivision.   1.56   “Health Registration
Approval” means, with respect to a country, any and all approvals, licences,
registrations or authorisations (including supplements and amendments) of any
national, supra-national (e.g., European Commission or the Council of the
European Union or its equivalent), regional, state or local health or regulatory
authority, agency, department, bureau, commission, council or other governmental
entity, necessary to commercially manufacture, distribute, sell or market the
Product or a Combination Product in such country, including, where applicable,
(a) pricing and reimbursement approval in such country, (b) pre- and
post-approval marketing authorisations (including any prerequisite manufacturing
approval or authorisation related thereto), (c) labelling approval and
(d) technical, medical and scientific licences.   1.57   “IND” means an
Investigational New Drug application with the FDA or its foreign equivalent
application or filing filed with an equivalent agency or Governmental Authority
outside of the United States (including any supra-national agency such as in

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 9 of 104

    Europe) necessary to Commence human clinical trails in such jurisdiction,
and consistent with all regulations at 21 CFR § 312 et. seq. and equivalent
foreign regulations.   1.58   “Indemnification Claim Notice” has the meaning set
forth in Section 19.4.   1.59   “Indemnified Party” means a Party seeking to
recover a Loss under Section 19.1 or 19.2.   1.60   “Indemnifying Party” means a
Party from whom recovery of a Loss is sought under Section 19.1 or 19.2   1.61  
“Indemnitee” has the meaning set forth in Section 19.4.   1.62   “Indication”
means the treatment of Asthma, COPD, or any other disease or condition that the
Parties agree, by amendment to this Agreement, to include within the Field.  
1.63   “Indirect Taxes” means value added taxes, sales taxes, consumption taxes
and other similar taxes.   1.64   “Information” means all technical, scientific
and other information, trade secrets, patents and other legal information or
descriptions, knowledge, technology, means, methods, processes, practices,
formulae, instructions, skills, techniques, procedures, experiences, ideas,
technical assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, including:
high-throughput screening, gene expression, genomics, proteomics and other drug
discovery and development technology; biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information, including study
designs and protocols; assays and biological methodology; manufacturing and
quality control procedures and data, including test procedures; and synthesis,
purification and isolation techniques, (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed.   1.65   “Infringement Suit” has the meaning
set forth in Section 14.5.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 10 of 104

1.66   “IP” has the meaning set forth in Section 20.9.   1.67   “ISS” means any
synthetic oligonucleotide sequence or chimeric oligonucleotide sequence that
modulates an immune response and is a TLR-9 agonist, including, but not limited
to, such sequences referred to by Dynavax as immunostimulatory sequences,
chimeric immunomodulatory compounds and branched immunomodulatory compounds.  
1.68   “Joint Project Team” or “JPT” means the joint team established by the
Parties pursuant to Article 4 to manage the day-to-day work within the Joint
Research Programme.   1.69   “Joint Research Plan” means the project plan that
outlines the Joint Research Programme and each Party’s obligations thereunder,
including the allocation of FTEs by Dynavax, as further described in
Section 3.3.   1.70   “Joint Research Programme” means the research programme
described in the Joint Research Plan.   1.71   “Joint Research Programme
Milestones” has the meaning set forth in Section 9.3.   1.72   “Joint Steering
Committee” or “JSC” means the joint committee established by the Parties
pursuant to Article 4 to oversee, manage and steer the Joint Research Programme
during the Collaboration Term.   1.73   “Know-How” means any non-public,
proprietary Information and other data, instructions, processes, methods,
formulae, materials, expert opinions and information, including without
limitation, biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, safety, manufacturing and
quality control data and information. Know-How does not include any rights under
Patents.   1.74   “Knowledge” means the knowledge, information or belief of any
officer, or of any employee with the title of Global Vice President, Senior
Scientist or higher, of either Dynavax or AstraZeneca, as the case may be, after
each of them has made reasonable inquiry into the relevant subject matter.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 11 of 104

1.75   “Lead Candidate” means a Dynavax ISS or Collaboration ISS that, in
accordance with the Joint Research Plan, has been [ * ] at the time of its Lead
Candidate Development Decision for further preclinical evaluation.   1.76  
“Lead Candidate Development Decision” means the internal process, known by [ *
], by which [ * ].   1.77   “Lead CD” means the CD nominated by AstraZeneca for
Development and Commercialisation.   1.78   “Lead Research Candidate” means a
Dynavax ISS or Collaboration ISS that has been [ * ] for further research.  
1.79   “Losses” means any and all liabilities, claims, demands, causes of
action, damages, loss and expenses, including interest, penalties, and
reasonable lawyers’ fees and disbursements.   1.80   “MAA” means a Marketing
Authorization Application filed with the European Medicines Agency (known as the
EMEA), or any substantial equivalent of such application or entity.   1.81  
“Major Markets” means [ * ].   1.82   “NDA” means a New Drug Application (or
other application for initial Health Registration Approval) filed with the FDA
or the equivalent application or filing filed with any equivalent Governmental
Authority outside of the United States necessary for approval of a drug or
biologic in such jurisdiction.   1.83   “Net Sales” means, with respect to the
Product and/or any Combination Product (subject to Section 10.2 below), the
gross invoiced amount on sales of the Product or Combination Product by
AstraZeneca, its Affiliates or their permitted Sublicensees to Third Parties
(including Distributors) after deduction of (a) normal and customary trade,
quantity or prompt settlement discounts (including chargebacks and allowances)
actually allowed; (b) amounts actually repaid or credited by reason of
rejection, returns or recalls of goods, rebates or bona fide price reductions
determined by AstraZeneca or its Affiliates in good faith; (c) rebates and
similar payments made with respect to sales paid for by any governmental or
regulatory authority such as, by way of illustration and not in limitation of
the Parties’ rights hereunder, Federal or

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 12 of 104

    state Medicaid, Medicare or similar state program in the United States or
equivalent governmental program in any other country; (d) [ * ] as an allowance
for transportation costs, distribution expenses, special packaging and related
insurance charges; (e) any invoiced amounts which are not collected by
AstraZeneca or its Affiliates, including bad debts; (f) excise taxes, Indirect
Taxes, customs duties, customs levies and import fees actually imposed on the
sale, importation, use or distribution of the Product or Combination Product as
applicable; and (g) any other similar and customary deductions that are
consistent with generally accepted accounting principles, or in the case of
non-United States sales, other applicable accounting standards. Net Sales shall
be calculated using AstraZeneca’s internal audited systems used to report such
sales as adjusted for any of items (a) to (g) above not taken into account in
such systems. Deductions pursuant to subsection (e) above shall be taken in the
calendar quarter in which such sales are no longer recorded as a receivable.  
1.84   “Parties” means collectively AstraZeneca and Dynavax and “Party” means
individually either of AstraZeneca or Dynavax.   1.85   “Patents” means (a) all
issued unexpired national, regional and international patents and (including
inventor’s certificate) that has not been held invalid or unenforceable by a
court of competent jurisdiction from which no appeal can be taken or has been
taken within the required time period; (b) all national, regional and
international patent applications, including provisional patent applications,
(b) all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from either
of these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
(c) any and all unexpired patents that have issued or in the future issue from
the foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any and all
substitutions, extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, renewal,
re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b) and (c)), and (e) any similar rights, including so-called pipeline
protection, or any importation, revalidation,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 13 of 104

    confirmation or introduction patent or registration patent or patent of
additions to any such foregoing patent applications and patents.   1.86  
“Payments” has the meaning set forth in Section 11.1.   1.87   “Person” means an
individual, sole proprietorship, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.   1.88   “Phase I Trial” means a clinical
trial that generally provides for the first introduction into humans of the Lead
CD or any CD to be incorporated into a Combination Product with the primary
purpose of determining safety, metabolism and pharmacokinetic properties and
clinical pharmacology of the relevant CD, and generally consistent with 21 CFR §
312.21(a).   1.89   “Phase II Trial” means a clinical trial of the CD or any CD
to be incorporated into a Combination Product on patients, including possibly
pharmacokinetic studies, the principal purpose of which is to make a preliminary
determination that such CD is safe for its intended use and to obtain sufficient
information about the CD’s efficacy to permit the design of further clinical
trials, and generally consistent with 21 CFR § 312.21(b).   1.90   “Phase III
Trial” means a clinical trial that provides for a pivotal human clinical trial
of the Product or a Combination Product, which trial is designed to:
(a) establish that the Product or Combination Product is safe and efficacious
for its intended use; (b) define warnings, precautions and adverse reactions
that are associated with the Product or Combination Product in the dosage range
to be prescribed; (c) support Health Registration Approval of such Product or
Combination Product; and (d) generally consistent with 21 CFR § 312.21(c).  
1.91   “Phase IV Trial” means a clinical trial of the Product or any Combination
Product Commenced in a particular country after Health Registration Approval for
such Product or Combination Product in such country in order to support
Commercialization of the Product or Combination Product, as appropriate.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 14 of 104

1.92   “Primary ISS” means, in accordance with the Joint Research Plan, [ * ]
Dynavax ISS or Collaboration ISS selected [ * ].   1.93   “Primary Screening
Phase” means, in accordance with the Joint Research Plan, the [ * ].   1.94  
“Product” means a pharmaceutical preparation [ * ].   1.95   “Project Leader”
means a Party’s representative with responsibility for the activities set forth
in Section 4.3.   1.96   “Prosecuting Party” has the meaning set forth in
Section 14.2.2.   1.97   “Receiving Party” has the meaning set forth in
Section 13.1.1.   1.98   “Regents” has the meaning set forth in Section 10.5.1.
  1.99   “Regulatory Authority” means any Governmental Authority with
responsibility for granting any licenses or approvals necessary for the
marketing and sale of pharmaceutical products including, without limitation, the
FDA and any drug regulatory authority of countries of Europe, and Japan, and
where applicable any ethics committee or any equivalent review board.   1.100  
“Regulatory Documentation” means, with respect to the Product or Combination
Product, all Regulatory Filings and supporting documents created, submitted to
the FDA or any equivalent agency or government authority outside of the United
States (including any supra-national agency such as in Europe) relating to such
Product or Combination Product, and all data contained therein, including,
without limitation, any IND(s), NDA(s), MAA(s), Biological Licence Applications
(BLA(s)), Investigator’s Brochures, DMF, correspondence to and from the FDA or
any equivalent agency or Governmental Authority outside of the United States,
minutes from teleconferences with Regulatory Authorities, registrations and
licenses, regulatory drug lists, advertising and promotion documents shared with
Regulatory Authorities, adverse event files, complaint files and manufacturing
records.   1.101   “Regulatory Filing” means the NDA, MAA, BLA, IND, or any
foreign counterparts thereof and any other filings required by regulatory
authorities relating to the study, manufacture or Commercialization of the
Product or any Combination Product.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 15 of 104

1.102   “Research” means, with respect to a particular Dynavax ISS or
Collaboration ISS, Product or Combination Product, the research and preclinical
development activities undertaken in the Joint Research Programme up to and
including the acceptance by the appropriate Regulatory Authority of an IND
covering such Dynavax ISS, Collaboration ISS, Product or Combination Product (or
first human dosing if done without an IND).   1.103   “Research Budget” means
the funding to be provided by AstraZeneca to Dynavax in relation to the Joint
Research Programme as specified in Section 3.3.   1.104   “Research Budget
Variance” means any variance to the Research Budget as set out in the Research
Plan that is permitted without further agreement of the Parties, and which
variance shall not exceed [ * ] of the agreed research Budget.   1.105  
“Research Term” has the meaning set forth in Section 3.2.   1.106   “Reverted
ISS” means an ISS that once was a Dynavax ISS or Collaboration ISS but that was
not prioritized or selected for further Research in accordance with
Section 3.10, or reverted in accordance with Sections 3.12.2 or 8.12, thereby
reverting to Dynavax for use outside the Field and no longer subject to the
Joint Research Programme.   1.107   “Round One Optimization Candidates” means,
in accordance with the Joint Research Plan, those Collaboration ISS that are [ *
] using [ * ].   1.108   “Round Two Optimization Candidates” means, in
accordance with the Joint Research Plan, those Collaboration ISS that are [ * ],
using [ * ].   1.109   “Royalty-Bearing Claim” means, with respect to a Dynavax
Patent or a Collaboration Patent: (a) [ * ], or (b) [ * ].   1.110   “Royalty
Term” has the meaning set forth in Section 10.8.   1.111   “Second Indication”
means the second Indication in which AstraZeneca obtains a Health Registration
Approval in respect of the Product or a Combination Product.   1.112  
“Secondary Screening Phase — Stage 1” means, in accordance with the Joint
Research Plan, the [ * ].

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 16 of 104

1.113   “Secondary Screening Phase — Stage 2” means, in accordance with the
Joint Research Plan, the [ * ].   1.114   “Sequence Modify” or “Sequence
Modification” means to modify an ISS by changing, adding to, or subtracting from
the [ * ].   1.115   “Sublicensee” means any Person, other than an Affiliate or
a Party, to which such Party has granted a sublicense under this Agreement.  
1.116   “Term” means the period beginning on the Effective Date and continuing
until the earlier of the date upon which this Agreement expires by its terms or
is terminated in accordance with Article 20.   1.117   “Territory” means all
countries in the World, except those countries in respect of which this
Agreement has been terminated, pursuant to this Agreement.   1.118   “Third
Indication” means the third Indication in which AstraZeneca obtains a Health
Registration Approval in respect of the Product or a Combination Product.  
1.119   “Third Party” means any Person not including the Parties, the Parties’
respective Affiliates or the Sublicensees.   1.120   “Third Party Claims” has
the meaning set forth in Section 19.1.   1.121   “TLR-9” means toll-like
receptor 9.   1.122   “Triggering Event” has the meaning set forth in
Section 6.4.2.   1.123   “Valid Claim” means, with respect to a particular
country, either:

  1.123.1   any Royalty-Bearing Claim of a granted and unexpired Dynavax Patent
and/or Collaboration Patent in such country that (a) has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, which decision is unappealable or
unappealed within the time allowed for appeal, and (b) has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise; or     1.123.2   a Royalty-Bearing Claim of a pending
Dynavax Patent and/or Collaboration Patent application, which claim was filed
and is being

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 17 of 104

      prosecuted in good faith and has not been abandoned or finally disallowed
without the possibility of appeal or re-filing of the application, provided that
such application has not been pending for more than five (5) years.

2   Construction       Except where the context requires otherwise, whenever
used the singular includes the plural, the plural includes the singular, the use
of any gender is applicable to all genders and the word “or” has the inclusive
meaning represented by the phrase “and/or.” Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar days.
The headings of this Agreement are for convenience of reference only and do not
define, describe, extend or limit the scope or intent of this Agreement or the
scope or intent of any provision contained in this Agreement. The term
“including” or “includes” as used in this Agreement means including, without
limiting the generality of any description preceding such term. The wording of
this Agreement shall be deemed to be the wording mutually chosen by the Parties
and no rule of strict construction shall be applied against any Party.   3  
Conduct of the Joint Research Programme   3.1   Overview .The objective of the
Joint Research Programme shall be to identify and select for development,
manufacture, and commercialization one Product and/or Combination Product(s)
based on one or more Candidate Drugs. As described in greater detail in the
Joint Research Plan and this Article 3, Dynavax will identify and propose to
AstraZeneca a pool of [ * ] Dynavax ISS representing each of the three major
classes of ISS. Thereafter, the Parties will engage in [ * ] primary and [ * ]
secondary screening phases to optimize and select [ * ] Lead Candidate and [ *
]. After further characterization of the Lead Candidate, a Lead Candidate Drug
shall be selected for clinical development. The Parties may agree to conduct [ *
], will each consist of the synthesis and selection of [ * ] Dynavax ISS or
Collaboration ISS, in each such optimization phase. All decisions to select
molecules for advancement or development shall be [ * ], subject to the terms of
this Agreement; provided, however, that [ * ], or perform Research or
Development on any ISS other than the Dynavax ISS or the Collaboration ISS,
selected for Research and Development pursuant to this Agreement. In conducting
the foregoing work, Dynavax shall have

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 18 of 104

    no obligation to identify or present an ISS for inclusion in the Joint
Research Programme if such ISS is then currently under research in a separate
Dynavax programme or is then currently subject to rights of a Third Party.   3.2
  Research Term. The research term (the “Research Term”) shall commence on the
Effective Date and shall continue until the earlier of (a) the [ * ] anniversary
of the Effective Date or such later date as AstraZeneca may specify pursuant to
this Section 3.2, and (b) the effective date of any termination of this
Agreement pursuant to Article 20. The FTE funding commitments of AstraZeneca set
forth in Section 3.3 and the payment obligations of AstraZeneca set forth in
Section 7.1 shall remain in force until the end of the Research Term. The
Research Term may be extended by [ * ] no more than [ * ] upon written agreement
between the Parties at least [ * ] prior to the end of the [ * ] year or the
relevant extension period thereof.   3.3   Joint Research Plan . The Joint
Research Plan has been approved by the Parties concurrent with the execution of
this Agreement. The Parties acknowledge and agree that the Joint Research Plan
attached hereto as Exhibit C sets forth the goals and objectives of the Joint
Research Programme and the broad terms of the Parties’ respective undertakings
to achieve those goals and objectives. The Joint Research Plan will be reviewed
and (if required) amended by the JSC (subject to Section 4.11) annually or from
time to time during the Research Term to identify and define the specific
undertakings of the Parties and the associated costs and expenses required to
implement the Joint Research Programme. In the event of any inconsistency or
disagreement between a Joint Research Plan and this Agreement, the terms of this
Agreement shall prevail.   3.4   Research Effort and Support. Dynavax shall
supply [ * ] FTEs during each of the first [ * ] contract years of the Research
Term and [ * ] FTEs during the [ * ] contract year of the Research Term, unless
otherwise mutually agreed by the Parties. Changes in such level of effort may be
at the discretion of the JSC (subject to Section 4.11), provided Dynavax
receives at least [ * ] months prior notice of any change in the maximum level
of FTEs provided hereunder. The JSC shall not be entitled to give notice of its
intention to change the level of FTE effort within the first [ * ] months of the
Research Term. The Parties acknowledge that Dynavax may provide increasing level
of technical assistance for the transfer of certain technology to AstraZeneca or

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 19 of 104

    its designee during the [ * ] contract year of the Research Term, which may
lead the number of FTEs to be provided by Dynavax in that time period to be
increased by the Parties’ mutual agreement. In the event of an extension of the
Research Term, the Parties shall agree at that time on the number of FTEs that
Dynavax shall supply in such extension period of the Research Term. AstraZeneca
shall fund such FTEs as set forth in Section 7.1. AstraZeneca understands and
agrees that Dynavax retains complete discretion to alter and reallocate the
individuals who compose such FTEs and to alter the frequency and time which any
individual devotes to the Joint Research Programme, provided that all such FTEs
are appropriately skilled to perform the Joint Research Programme. All
scientific work on or directly related to the Joint Research Programme performed
by such individuals shall count towards the fulfilment of Dynavax’s FTE
commitment pursuant to this Section 3.4. Such work may include, but is not
limited to, experimental laboratory work, recording and writing up results,
reviewing literature and references, holding scientific discussions, organizing
and attending scientific meetings and conferences, managing and leading
scientific staff, and carrying out Joint Research Programme management duties
(including service on the JPT). All JSC pre-approved external costs, if any,
incurred by Dynavax in connection with its performance of its obligations under
the Joint Research Programme throughout the Research Term, to the extent not
included in the FTE Rate, shall be separated invoiced by Dynavax to AstraZeneca
and reimbursed by AstraZeneca pursuant to Section 7.2. The Parties acknowledge
that the FTE Rate does not include the costs or expenses of [ * ].   3.5  
Conduct of Research.

  3.5.1   Commercially Reasonable Efforts. The Parties shall use Commercially
Reasonable Efforts to conduct their respective tasks as assigned under the Joint
Research Plan, provided that Dynavax shall not be obligated to devote any
resources to the Joint Research Programme in excess of the FTEs funded by
AstraZeneca pursuant to Section 3.4. In addition, during the Research Term and
under the direction and supervision of the JSC, each Party shall (a) perform or
cause to be performed its obligations under the Joint Research Programme in good
scientific manner and in compliance in all material aspects with all Applicable
Law, and (b) allocate sufficient time, effort,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 20 of 104

      equipment and skilled personnel to complete such activities successfully
and promptly.     3.5.2   Facilities and Personnel. The Parties shall provide
facilities, equipment and manpower that are reasonably necessary or useful to
carry out the work to be undertaken under the Joint Research Programme. Each of
the Parties may perform or cause to be performed its obligations under the Joint
Research Programme at its own facilities or at those of its permitted
subcontractors and Sublicensee(s), listed in Exhibit D, as applicable.     3.5.3
  Use of Animals. Insofar as the Joint Research Programme involves the use of
animals, each of AstraZeneca and Dynavax shall conduct all activities pursuant
to the Joint Research Programme in accordance with any local laws and
regulations applicable to the facility in which such activities occur and in
accordance with the AstraZeneca policy on such use applicable at the Effective
Date, a copy of which has been provided to Dynavax.     3.5.4   Subcontracting.
Each Party shall be solely responsible for successfully completing its
activities set forth in the Joint Research Plan. The Parties shall conduct and
carry out all activities provided for under the Joint Research Programme through
its employees at the site(s) identified under Section 3.5.2 unless and only to
the extent the JSC approves the Party’s engaging a subcontractor to carry out a
portion of such Research activities or, if applicable, approves a major
outsourcing or collaboration agreement with a Third Party. Notwithstanding the
foregoing, as of the Effective Date, each of Dynavax and AstraZeneca have agreed
that Dynavax may engage the Persons listed on Exhibit D to perform the specified
activities of Dynavax under the Joint Research Plan. Any permitted subcontractor
shall be subject to the applicable terms and conditions of this Agreement,
including Articles 6 and 13, and, upon a Party’s request, the other Party shall
require each such subcontractor to enter into an undertaking, pursuant to which
the terms and conditions of this Agreement shall apply directly between such
subcontractor and AstraZeneca or Dynavax, as applicable, prior to disclosing to
such subcontractor any of the other Party’s Confidential Information; provided,
however, that the subcontracting Party shall remain ultimately responsible for

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 21 of 104

      the performance of its obligations under this Agreement. The costs
incurred by Dynavax in subcontracting activities under the Joint Research
Programme shall be borne by Dynavax, except as provided in the following two
sentences. All JSC pre-approved external costs, if any, incurred by Dynavax in
connection with its performance of its obligations under the Joint Research
Programme throughout the Research Term, to the extent not included in the FTE
Rate, shall be separately invoiced by Dynavax to AstraZeneca and reimbursed by
AstraZeneca pursuant to Section 7.2. The Parties acknowledge that the FTE Rate
does not include the costs or expenses of [ * ].

3.6   Materials and Information Transfer. Each Party shall, and shall cause its
Affiliates to, [ * ], to the extent that they are legally permitted so to do,
(a) provide to the other Party the materials or equipment specified from time to
time in this Agreement or the Joint Research Plan, and (b) disclose and make
available to the other Party, in whatever form such Party may reasonably
request, all Background Technology and Collaboration Technology relating,
directly or indirectly, to the Joint Research Programme, immediately after the
Effective Date and thereafter immediately upon the earlier of the conception or
reduction to practice, discovery, development or making of such Background
Technology and Collaboration Technology. All such Background Technology and
Collaboration Technology shall be used by the receiving Party only as permitted
under the applicable license rights granted under Article 6 and subject to all
other restrictions and obligations under this Agreement. Except as otherwise
provided under this Agreement, all such Background Technology delivered to the
other Party will remain the sole property of the supplying Party, will be used
only in furtherance of and in accordance with this Agreement, and together with
the Collaboration Technology will not be used or delivered to or for the benefit
of any Third Party without the prior written consent of the supplying Party, and
will be used in compliance with all Applicable Law, will be provided without any
warranties, express or implied and the Party providing them shall obtain (or
cause its Third Party collaborators to obtain or certify that they have
obtained) all appropriate and required consents from the source of such
Background Technology and Collaboration Technology. The Background Technology
and Collaboration Technology supplied under this Agreement shall be used with
prudence and appropriate caution in any experimental work because not all of
their characteristics may be known. Without

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 22 of 104

    prejudice to the generality of the foregoing, if visits of either Party’s
representatives to the other Party’s facilities are reasonably requested for
purposes of transferring the Background Technology and Collaboration Technology
to such Party or for purposes of such requesting Party to acquire expertise on
the practical application of the Background Technology and Collaboration
Technology or assisting on issues arising during the Research, the other Party
will send appropriate representatives to the requesting Party’s facilities,
provided that the requesting Party shall reimburse the other Party for its
reasonable and verifiable expenses of travel and accommodations for such
representatives.   3.7   Cooperation. Each Party shall cooperate with any and
all reasonable requests for assistance from the other Party with respect to the
activities under the Joint Research Programme, including by making its
employees, consultants and other scientific staff available upon reasonable
notice during normal business hours at their respective places of employment to
consult with such other Party on issues arising in connection with the Joint
Research Programme.   3.8   Regulatory Records. Dynavax and AstraZeneca each
shall maintain, or cause to be maintained, records of its respective activities
under the Joint Research Programme in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes, which shall be complete
and accurate and shall fully and properly reflect all work done and results
achieved in the performance of its respective activities under the Joint
Research Programme, and which shall be retained by such Party for at least [ * ]
years after the termination of this Agreement, or for such longer period as may
be required by Applicable Law. Subject to bona fide confidentiality obligations
to a Third Party, each Party shall have the right, during normal business hours
and upon reasonable notice, to inspect and copy any such records to the extent
necessary for such Party to conduct its Research or perform its other
obligations under this Agreement, or to secure or enforce Patents licensed under
this Agreement.   3.9   Reports. Each Party assigned an obligation under the
Joint Research Programme shall report to the JPT no less than [ * ], which
report shall include a written progress report summarizing the work performed
under the Joint Research Programme. The JPT shall define the format and the
nature of the content of the [ * ] report, which format and nature shall be
adopted by both Parties.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 23 of 104

3.10   Lead Candidate Development Decision.       It is the objective of the
Parties that [ * ] will be able to [ * ] within [ * ] days after the
prioritization of the Lead Research Candidate and [ * ] thereto, whereby [ * ]
will [ * ]. Upon written notice of such selection, the Parties shall conduct
further research and characterization of the Lead Candidate with the objective
of determining whether the Lead Candidate satisfies the criteria as a Candidate
Drug, as specified in Exhibit A, together with any necessary further research
and characterization of [ * ] by AstraZeneca as may reasonably be necessary, as
determined by [ * ], to establish the relative merits of the selected Lead
Candidate [ * ] so as to enable AstraZeneca to progress one such candidate to CD
Nomination. The Parties may agree to extend any particular phase of the Joint
Research Plan.   3.11   CD Nomination.       It is noted that [ * ] has the
right, but not the obligation, to nominate all of the Lead Candidate [ * ] as
CD’s pursuant to this Agreement. The first CD nominated shall be designated as
the Lead CD and subject to the right to replace such CD as specified in Section
8.10 below, all subsequent Development or Commercialisation by AstraZeneca
pursuant to this Agreement shall be directed at such Lead CD.   3.12   Overview
of Joint Research Programme

  3.12.1   The Joint Research Programme shall be conducted in accordance with
the Joint Research Plan attached as Exhibit C hereto. Once a Dynavax ISS or a
Collaboration ISS is designated a Candidate Drug [ * ], no further work shall be
performed upon it pursuant to the Joint Research Programme, provided, however,
if AstraZeneca desires Dynavax to perform further work on such Candidate Drug [
* ], Dynavax shall [ * ], provided that the Parties [ * ].     3.12.2   All
rights to any Dynavax ISS or Collaboration ISS, other than the Candidate Drug [
* ], not selected for advancement in the Joint Research Programme shall revert
immediately to Dynavax, and shall thereafter be Reverted ISS.

3.13   Selection of Compounds.The Parties acknowledge that [ * ] shall have the
right in its sole discretion at any time during or after the Research Term, to
determine which, if any, Dynavax ISS or Collaboration ISS to select for further
Research and selection for

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 24 of 104

    CD Nomination and which CD to select for further Research, Development and
Commercialization, under this Agreement. [ * ] shall without delay notify in
writing [ * ], as applicable, of any such selections and decisions. For clarity,
nothing in this Section 3.13 shall limit Dynavax’s rights to Reverted ISS. In
particular, AstraZeneca shall have no rights to select a Reverted ISS for
further Research, Development or Commercialization under this Agreement.   4  
Support and Management of the Joint Research Programme   4.1   Overview of the
Management of the Joint Research Programme. The collaboration established by
this Agreement shall be overseen by a Joint Steering Committee and a Joint
Project Team, each of which, shall be established by the Parties after the
Effective Date. Without limiting anything set forth in this Article 4, the Joint
Steering Committee shall manage and steer the overall Collaboration and the
Joint Project Team shall manage the day-to-day work within the Joint Research
Programme during the Research Term. Following the CD Nomination Date, the
Parties shall establish an Advisory Board to advise AstraZeneca in its
Development and Commercialization of the CD, Product or any Combination Product.
  4.2   Responsibilities of JPT. The Parties shall establish a Joint Project
Team (the “JPT”) within ten (10) days following the Effective Date which shall
be responsible for managing the day-to-day work within the Joint Research
Programme and which shall report to the JSC. In particular, the responsibilities
of the JPT shall include:

  4.2.1   proposing the strategic research goals and directions for the Joint
Research Programme;     4.2.2   preparing and proposing milestones, go/no go
criteria and criteria for evaluation of the Joint Research Programme;     4.2.3
  proposing the Joint Research Plan, Research Budget, Research Budget Variance
and any amendments thereto;     4.2.4   monitoring the progress of the Joint
Research Programme;     4.2.5   monitoring workflow and proposing the allocation
of resources for carrying out the Joint Research Programme;

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 25 of 104

  4.2.6   proposing priorities for the Joint Research Programme and in view of
the capacities of the Parties;     4.2.7   proposing prioritisation criteria for
specific components under the Joint Research Programme, including setting
proposed dates for experimental initiation and completion of each stage of the
Joint Research Programme;     4.2.8   approving the Candidate Drug Target
Profile using the criteria set forth in Exhibit A;     4.2.9   [ * ];     4.2.10
  [ * ];     4.2.11   developing and proposing updates of the Joint Research
Programme;     4.2.12   proposing any subcontractor or major outsourcing and/or
collaboration agreements with Third Parties as appropriate;     4.2.13  
proposing a publications strategy and preparing and proposing specific items
related to the Joint Research Programme for publication; and     4.2.14  
preparing and monitoring budgets for the Joint Research Programme in discussion
with the JSC.

4.3   Formation of JPT . The JPT shall consist of [ * ] members who are
employees of either Dynavax or AstraZeneca or their Affiliates, as applicable,
with the requisite experience and seniority to enable them to make proposals on
behalf of the Parties with respect to the Joint Research Programme, with equal
numbers appointed by each respective Party, which shall include a Project Leader
to be designated by each Party. The Project Leaders shall each be responsible
for all day-to-day Joint Research Programme activities undertaken by the
appointing Party and shall supervise and coordinate the work of all personnel
engaged by each Party in the Joint Research Programme. Notwithstanding the
foregoing, each Party shall continue to be responsible for performing the
activities undertaken by it under the Joint Research Programme. Each Party shall
have the right to replace its respective JPT representatives upon written notice
to the other Party, provided that any such substitute representative shall be an
employee of such Party or its Affiliates and shall

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 26 of 104

    have substantially the equivalent experience and seniority as the
representative that such person replaces. Representatives of each Party other
than the members of the JPT may attend JPT meetings at the invitation of either
Party with the prior approval of the other Party, which approval shall not be
unreasonably withheld.   4.4   JPT Meetings. The JPT shall meet at least monthly
and more frequently when required. The first JPT meeting will be held within
twenty (20) days after the Effective Date and thereafter meetings will be held
alternately at the offices of Dynavax and AstraZeneca unless the Parties agree
on another location, or by teleconference or videoconference. A quorum of the
JPT shall exist whenever there is present at a meeting each of the Project
Leaders or their respective designees. The Project Leaders shall act as
co-chairs for JPT meetings. In addition, the JPT may act without a formal
meeting by a written memorandum signed by the Project Leaders. The JPT may also
invite other personnel of the Parties to attend meetings of the JPT as
appropriate to the agenda for such meeting, after giving notice to the other
Party. Whenever any action by the JPT is required hereunder during a time period
in which the JPT is not scheduled to meet, either Project Leader shall have the
right to call a special meeting or the Project Leaders may cause the JPT to take
the action without a meeting in the applicable time period. Any such additional
meetings shall be held at places and on dates selected by the Project Leaders.
The JPT may by unanimous consent, amend or expand upon the foregoing procedures
for its internal operations.   4.5   JPT Decision Making : Disputes. All
decisions of the JPT made pursuant to this Agreement shall be made by unanimous
consent of its members. If for any reason the JPT cannot reach unanimity
regarding a particular matter, then, such matter shall be resolved in a second
meeting to be held within twenty (20) Business Days from the meeting in which
the disputed matter has remained unresolved. In the event that the JPT is again
unable to resolve the matter the disputed matter shall be promptly referred to
the JSC for resolution.   4.6   JPT Minutes. The JPT shall keep accurate minutes
of its deliberations, which minutes shall record all proposed decisions and all
actions recommended or taken. Drafts of minutes shall be delivered to the
Project Leaders within twenty (20) days after the respective meeting. The
Parties, on an alternating basis, shall prepare and circulate

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 27 of 104

    the draft minutes. Draft minutes shall be edited by the Project Leaders and
shall be issued in final form only with the approval and agreement of the
Project Leaders.   4.7   Dissolution of JPT. Following the termination or
expiration of the Research Term the JPT shall be dissolved.   4.8  
Responsibilities of JSC. The Parties shall establish a Joint Steering Committee
(the “JSC”) within ten (10) days following the Effective Date, to oversee the
initiation, planning and performance of the activities under the Joint Research
Programme based on the proposals and activities of the JPT. In particular, the
responsibilities of the JSC shall include:

  4.8.1   approving the strategic research goals and direction for the Joint
Research Programme;     4.8.2   approving the go/no go criteria and criteria for
evaluation of the Joint Research Programme;     4.8.3   reviewing and approving
the Research Project Plan, Research Budget, Research Budget Variance and any
amendments thereto;     4.8.4   approving workflow and the allocation of
resources for carrying out the Joint Research Programme taking into account each
Party’s respective specific capabilities and expertise in order to avoid
duplication and enhance efficiency and synergies;     4.8.5   approving
priorities for the Joint Research Programme and capacities of the Parties;    
4.8.6   approving prioritisation criteria for specific components under the
Joint Research Programme, including setting proposed dates for experimental
initiation and completion of each stage of the Joint Research Programme;    
4.8.7   monitoring and ensuring timely execution of the Joint Research
Programme, including compliance with budgets and timelines;     4.8.8  
determining within [ * ] days of the completion of each stage of the Joint
Research Programme whether the completion thereof has been successful and

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 28 of 104

      deciding whether or not to continue the Joint Research Programme into the
next stage (i.e., making “stop/go decisions”);     4.8.9   [ * ]     4.8.10   [
* ]     4.8.11   approving any significant changes to the staffing (FTE) levels
or the funding of the Joint Research Programme;     4.8.12   approving any
subcontractors or major outsourcing and/or collaboration agreements with Third
Parties as appropriate;     4.8.13   ensuring timely and appropriate support in
the filing of Patent applications;     4.8.14   approving the publications
strategy and approving specific items for publication (including but not limited
to articles, presentations and press releases);     4.8.15   resolving any
issues that could not be resolved by the JPT; and     4.8.16   taking all other
significant management decisions relating to the Joint Research Programme.

4.9   Formation of JSC. The JSC shall consist of [ * ] members who are employees
of Dynavax or AstraZeneca or their Affiliates, as applicable, with the requisite
experience and seniority to enable them to make decisions on behalf of the
Parties with respect to the Joint Research Programme, with equal numbers
appointed by the respective Party, which shall include an Alliance Manager to be
designated by each Party. The Alliance Managers shall each be responsible for
supervising and coordinating the activities of the JPT and JSC pursuant to the
Joint Research Programme. The Alliance Managers shall serve as the primary
contacts for the Parties on all matters related to the Joint Research Programme.
Notwithstanding the foregoing, each Party shall continue to be responsible for
performing the activities undertaken by it under the Joint Research Programme.
Each Party shall have the right to replace its respective JSC representatives
upon written notice to the other Party, provided that any such substitute
representative shall be an employee of such Party or its Affiliates and shall
have substantially the equivalent experience and seniority as

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 29 of 104

    the representative that such person replaces. Representatives of each Party
other than the members of the JSC may attend JSC meetings at the invitation of
either Party with the prior approval of the other Party, which approval shall
not be unreasonably withheld. From time to time, the JSC may establish
subcommittees or subordinate committees (that may or may not include members of
the JSC itself) to oversee particular projects or activities, and such
subcommittees or subordinate committees shall be constituted and shall operate
as the JSC agrees.   4.10   JSC Decision Making; Disputes. All decisions of the
JSC made pursuant to this Agreement shall be made by unanimous consent of the
Parties, with each Party having a single vote, irrespective of the number of
representatives actually in attendance at a meeting. If for any reason the JSC
cannot reach unanimity within [ * ] days following a JSC meeting at which a
Party formally requests resolution of such matter, then except as set forth in
Section 4.11, the matter shall be referred to and resolved in good faith by the
[ * ] of AstraZeneca and the [ * ] of Dynavax. Any final decision mutually
agreed to by the said senior managements of the Parties shall be in writing and
shall be conclusive and binding on the Parties. If such resolution is
unattainable by senior management within [ * ] days from the date the matter in
dispute is first brought to the attention of the senior management of the
Parties, the dispute shall be [ * ]; provided, however, that, if [ * ], then [ *
].   4.11   JSC Decisions Requiring Consent . Any [ * ] shall require the
unanimous consent of the JSC. If the JSC fails to reach unanimous consent
regarding any such change to the Joint Research Programme, then [ * ]. In
addition, neither Party shall have any right to make any changes to the Joint
Research Plan relating to the Research of Dynavax ISS and/or Collaboration ISS
that would change the other Party’s [ * ], without the consent of the other
Party.   4.12   JSC Meetings. Unless otherwise agreed, the JSC shall meet at
least quarterly and more frequently when required. The first JSC meeting will be
held within ninety (90) days after the Effective Date and thereafter meetings
will be held alternately at the offices of Dynavax and AstraZeneca unless the
Parties agree on another location, or by teleconference or videoconference. A
quorum of the JSC shall exist whenever there is present at a meeting each of the
Alliance Managers or their respective designees. A JSC representative for
AstraZeneca shall chair the first JSC meeting and

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 30 of 104

    thereafter a JSC representative of the Party which is hosting such JSC
meeting at its offices, will chair such meeting. In addition, the JSC may act
without a formal meeting by a written memorandum signed by the Alliance
Managers. The JSC may also invite other personnel of the Parties to attend
meetings of the JSC as appropriate to the agenda for such meeting, after giving
notice to the other Party. Whenever any action by the JSC is required hereunder
during a time period in which the JSC is not scheduled to meet, either Alliance
Manager shall have the right to call a special meeting or the Alliance Managers
may cause the JSC to take the action without a meeting in the applicable time
period. Any such additional meetings shall be held at places and on dates
selected by the Alliance Managers. The JSC may by unanimous consent, amend or
expand upon the foregoing procedures for its internal operations.   4.13   JSC
Minutes. The JSC shall keep accurate minutes of its deliberations, which minutes
shall record all proposed decisions and all actions recommended or taken, Joint
Research Programme progress reports provided to the JSC pursuant to Section 5.1
, Collaboration Technology generated of interest in the Joint Research Programme
and confirmation that Joint Research Programme Milestones have been reached. In
particular, all Dynavax ISS and Collaboration ISS [ * ] selected and/or
nominated during the Research Term and any Candidate Drug selected therefrom,
shall be recorded in the minutes of the JSC. Drafts of minutes shall be
delivered to the Alliance Managers within twenty (20) days after the respective
meeting. The Parties, on an alternating basis, shall prepare and circulate the
draft minutes. Draft minutes shall be edited by the Alliance Managers and shall
be issued in final form only with the approval and agreement of the Alliance
Managers of both Parties.   4.14   Dissolution of JSC. Following the expiration
or termination of the Research Term, the JSC shall be dissolved and Dynavax
shall provide AstraZeneca with consultation services as AstraZeneca may
reasonably request for the continued Development and Commercialization of the
Dynavax ISS and/or Collaboration ISS, the costs of which shall be managed in
accordance with Section 8.9 below.   4.15   Advisory Board. Within thirty
(30) days following the CD Nomination Date, the Parties shall establish an
Advisory Board, which shall consist of [ * ] representatives of each Party and
shall hold meetings no less frequently than every [ * ] months with the purpose
of [ * ]. The Advisory Board shall [ * ] and its advice shall not in any

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 31 of 104

    way limit or restrict AstraZeneca’s rights and obligations pursuant to
Article 8. The Advisory Board shall meet in person at offices of Dynavax and
AstraZeneca unless the Parties agree on another location, or by teleconference
or videoconference. The Advisory Board may invite other personnel of the Parties
to attend meetings of the Advisory Board as appropriate after giving notice to
the other Party. The Advisory Board shall dissolve upon the termination or
expiration of this Agreement.   4.16   Expenses. Dynavax and AstraZeneca each
shall bear all expenses of its JPT, JSC and Advisory Board members related to
such members’ participation and attendance at the JPT, JSC and/or Advisory Board
meetings.   4.17   Access to Information. Each Party shall provide the JPT and
JSC and their authorized representatives with reasonable access during regular
business hours to all records and documents of such Party that are specific to
the Research or further Development of the Product or any Combination Product
and that the JPT and JSC may reasonably require in order to perform their
obligations hereunder, subject to any bona fide obligations of confidentiality
to a Third Party.   4.18   Joint Research Programme Guidelines.

  4.18.1   General. In all matters related to the Joint Research Programme, the
Parties shall be guided by [ * ], to further the Joint Research Programme and [
* ].     4.18.2   Independence. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Dynavax
and AstraZeneca is that of independent contractors and neither Party shall have
the power to bind or obligate the other Party in any manner, other than as is
expressly set forth in this Agreement.

5   Reports   5.1   Joint Research Programme Progress Reports. No later than [ *
] business days prior to each quarterly JSC meeting, the JPT shall prepare
quarterly update reports for presentation at JSC meetings. Such reports shall
provide the JSC with a detailed written progress report in English containing
information on the status of the Research

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 32 of 104

    efforts and any [ * ] and not previously reported to the JSC. The JSC may
provide further instructions on the timing and content of these reports.   5.2  
Copyrights. Copyrights to reports provided for hereunder shall be jointly owned
by the Parties. Neither Party shall, without the prior written approval of the
other Party, attribute to the other Party any abstract or interpretation of any
such report for sales or promotion purposes.   5.3   AstraZeneca Reports. Upon
dissolution of the JSC pursuant to Section 4.14, AstraZeneca shall provide the
Advisory Board with [ * ] progress reports containing information on AstraZeneca
Development and Commercialization activities in accordance with Sections 8.2 and
8.4.   6   Ownership and Grant of Rights   6.1   Ownership of Collaboration
Technology. The Parties shall jointly own all Collaboration Technology, with
each Party owning an undivided half interest in such Collaboration Technology
and, subject to the exclusive licences granted herein, each having the right to
use and to license such Collaboration Technology for any purpose without a duty
of accounting or obtaining consent from the other Party. Each Party shall
promptly disclose to the other Party in writing the development, making,
conception or reduction to practice of any Collaboration Technology, and shall,
and does hereby, assign, and shall cause its Affiliates and its and their
employees and agents, as applicable, to so assign, to such other Party, without
additional compensation, such right, title and interest in and to any
Collaboration Technology, as is necessary to fully effect the joint ownership
provided for in the foregoing sentence.   6.2   Licences to AstraZeneca. Subject
to the terms of this Agreement, Dynavax hereby grants to AstraZeneca the
following:

  6.2.1   a worldwide, co-exclusive (with Dynavax), royalty-free license,
without the right to sublicense except to Affiliates, under the Dynavax
Technology solely to perform AstraZeneca’s portion of the Research obligations
under this Agreement with respect to any Dynavax ISS, Collaboration ISS, CD,
Product and Combination Product in the Field and in the Territory; and

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 33 of 104

  6.2.2   a worldwide, royalty bearing license, with the right to sublicense as
set forth in Section 6.6, under the Dynavax Technology and Dynavax’s rights and
interest in the Collaboration Technology, to make, have made, use, offer for
sale, sell and import the Product, and/or Combination Product(s) in the Field
and in the Territory. The foregoing license shall be exclusive (even as to
Dynavax) except that AstraZeneca hereby acknowledges that Dynavax reserves the
right to [ * ]. In the event that [ * ]. If Dynavax [ * ].

    Notwithstanding the above licences, it is noted that AstraZeneca shall have
no right to make, have made, use, offer for sale, sell and import the CDs or any
products incorporating such CDs, outside of the Field in the Territory.      
The Parties acknowledge that, at any time after the First Commercial Sale of the
Product or a Combination Product, such Product or Combination Product may be
used by end users outside the Field. The Parties agree that such use shall not
be deemed a breach by AstraZeneca of this Agreement, provided that AstraZeneca
does not at any time, without the prior written consent of Dynavax, [ * ].      
For the avoidance of doubt, the licenses granted to AstraZeneca in this
Section 6.2 convey no rights with respect to any ISS Controlled by Dynavax other
than the Dynavax ISS and Collaboration ISS.   6.3   Licence to Dynavax. Subject
to the terms of this Agreement, AstraZeneca hereby grants to Dynavax a
worldwide, fully paid, non-exclusive license, with the right to sublicense,
under the AstraZeneca Technology and AstraZeneca’s rights and interest in the
Collaboration Technology solely to perform Dynavax’s portion of the Research
obligations under this Agreement with respect to Dynavax ISS and Collaboration
ISS, CDs, Product and Combination Products in the Field and in the Territory. In
addition, AstraZeneca hereby grants to Dynavax, a worldwide, non-exclusive,
royalty-free license under the AstraZeneca Technology and AstraZeneca’s rights
and interest in the Collaboration Technology to make, have made, use, offer for
sale, sell and import Reverted ISS and products comprising Reverted ISS (i) for
use outside the Field during the Term, but, in accordance with the limitation
specified in Section 6.5, excluding the right to make, have made, use, offer for
sale, sell and import Reverted ISS and products comprising Reverted ISS for use
in any Dynavax existing or future

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 34 of 104

    allergic respiratory disease programme, and (ii) for use inside and outside
of the Field following the Term if this Agreement is terminated for any reason
other than by AstraZeneca pursuant to Section 20.5 (breach by Dynavax or other
similar events specified therein).       Notwithstanding the above licences, it
is noted that during the Term, Dynavax shall have no right to make, have made,
use, offer for sale, sell and import the CDs or any products incorporating such
CDs, inside or outside of the Field in the Territory, unless and until such CD
becomes a Reverted ISS.   6.4   Third Party Licences.

  6.4.1   The Parties, through the JPT and JSC, as appropriate, shall discuss
whether licences under Third Party technology are necessary for the Research. If
during the Research Term, the JSC agrees that such a Third Party licence is
necessary, then, AstraZeneca shall have the first right, but not the obligation,
through counsel of its choosing, to negotiate and obtain a licence from such
Third Party. If AstraZeneca incurs Third Party [ * ] licence expenses as a
result of [ * ], such costs relating to [ * ] may be recovered in part pursuant
to the royalty-offset provision of Article 10 at AstraZeneca’s sole discretion,
and such costs relating to Third Parties [ * ] may be recovered in part pursuant
to the royalty-offset provision of Article 10, subject to the prior written
consent of Dynavax, [ * ].     6.4.2   If, in the opinion of AstraZeneca,
following discussion with the Advisory Board, the Development and/or
Commercialization of the Dynavax ISS, Collaboration ISS, CDs, Product or
Combination Products by AstraZeneca, its Affiliates or any of their Sublicensees
infringes or misappropriates any Patent or any Intellectual Property Right of a
Third Party in any country, such that AstraZeneca or any of its Affiliates,
Distributors or Sublicensees cannot Develop and/or Commercialize the Dynavax
ISS, Collaboration ISS, CDs or the Product or any Combination Product(s) in such
country without infringing the Patent or intellectual property right of such
Third Party (a “Triggering Event”), then, AstraZeneca shall have the first
right, but not the obligation, through counsel of its choosing, to negotiate and
obtain a licence from such

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 35 of 104

      Third Party as necessary for AstraZeneca and its Affiliates and
Sublicensees to Develop and/or Commercialize the Dynavax ISS, Collaboration ISS,
CDs, Product and any Combination Product(s) in such country. Nothing contained
in this Section 6.4.2 shall be construed to limit AstraZeneca’s right to
terminate this Agreement pursuant to Section 20.3. If AstraZeneca incurs Third
Party [ * ] licence expenses as a result of [ * ], such costs relating to [ * ]
may be recovered in part pursuant to the royalty-offset provision of Article 10
at AstraZeneca’s sole discretion and such costs relating to Third Parties [ * ]
may be recovered in part pursuant to the royalty-offset provision of Article 10,
subject to the prior written consent of Dynavax, [ * ].

6.5   Exclusivity.

  6.5.1   During the Term, each Party and its respective Affiliates shall not,
directly or indirectly, by itself or with any Third Party, conduct research on,
develop or commercialize in the Field any ISS other than the selection,
Research, Development and Commercialization of Dynavax ISS and/or Collaboration
ISS and/or CDs and/or Product and/or Combination Products in the Field pursuant
to this Agreement.     6.5.2   Dynavax acknowledge that as a necessary
pre-requisite of AstraZeneca being able to benefit from the licence rights
granted pursuant to Section 6.2, it is appropriate and acceptable for Dynavax
and its Affiliates to refrain from conducting research on, developing,
commercialising, making, having made, using, offering for sale, selling and
importing the Reverted ISS in the treatment of human patients who have Asthma,
COPD, and/or respiratory allergies. Accordingly for such time as AstraZeneca is
Researching, Developing or Commercialising a Dynavax ISS, Collaboration ISS, CD,
Product or Combination Product pursuant to this Agreement, Dynavax and its
Affiliates shall not, by themselves or with any Third Party, utilise any of the
Reverted ISS within any existing or future Asthma, COPD, and/or respiratory
allergy research, development and commercialisation programme.     6.5.3   The
Parties acknowledge that all restrictions contained in this Section 6.5 are
reasonable, valid and necessary for the adequate protection of the Product or

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 36 of 104

      any Combination Product(s) and that neither AstraZeneca nor Dynavax would
have entered into this Agreement with out the protection afforded it by this
Section 6.5.     6.5.4   AstraZeneca’s exclusive position granted by Section 6.2
shall expire with respect to the Product and each separate Combination Product,
on a country- by-country basis, on the date when AstraZeneca’s obligation to pay
royalties with respect to such Product or Combination Product (as appropriate)
expires. Upon expiry of AstraZeneca’s exclusive position with respect to the
Product or any Combination Product in a country, AstraZeneca’s licence with
respect to such Product or Combination Product in such country shall become
non-exclusive, fully paid-up, perpetual and irrevocable and the Net Sales of
such Product or Combination Product in such country shall be excluded from the
royalty calculations in Article 10 (including the thresholds and ceilings).
AstraZeneca and its Affiliates and Sublicensees shall be allowed to continue
Developing and Commercializing such Product or Combination Product and using all
related Patents, Know-How and Information in connection therewith on a [ * ]
basis in such country with [ * ].     6.5.5   During the Term, in line with
Dynavax’s representation and warranty in Section 18.1.6, Dynavax and/or any of
its Affiliates covenant:

  (a)   not, anywhere in the world, to institute or prosecute (or in any way aid
any Third Party in instituting or prosecuting), at law or in equity, any claim,
demand, action or cause of action for damages, costs, expenses or compensation,
or for an enjoinment, injunction, or any other equitable remedy, against
AstraZeneca, its Affiliates, Sublicensees, suppliers, Distributors, vendors or
customers alleging the infringement by AstraZeneca in its Development and
Commercialization in accordance with this Agreement of Dynavax ISS,
Collaboration Technology, CDs, or Products or Combination Product(s), of any
Patent that claims an invention that is based on, derived from or otherwise
relates to the Collaboration Technology or the Background Technology of a Party
and is Controlled by Dynavax or its Affiliates;

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 37 of 104

  (b)   not, anywhere in the world, to grant any rights or licences to any Third
Party which are contrary to or inconsistent with the rights and licences granted
to AstraZeneca and its Affiliates pursuant to this Agreement; and     (c)  
notwithstanding Dynavax’s representation and warranty in Section 18.1.6, in the
event of any inadvertent grant of rights or licences to any Third Party which
are, or subsequently become, contrary to or inconsistent with the rights and
licences granted to AstraZeneca and its Affiliates pursuant to this Agreement,
to [ * ], with the aim of ensuring that, [ * ], the rights and licences accorded
to AstraZeneca supersede any conflicting rights and licences of Third Parties.
Dynavax shall also offer full cooperation to allow AstraZeneca to [ * ].

6.6   Sublicences. AstraZeneca shall have the right to grant sublicences,
through multiple tiers of sublicensees, under the licences granted in
Section 6.2.1 and 6.2.2, to (a) its Affiliates and (b) to any other Person,
provided, however, that AstraZeneca shall first obtain the written consent of
Dynavax before granting a sublicence under the licences granted in Section 6.2
for the Research, Development or Commercialization of Dynavax ISS, Collaboration
ISS, CDs, the Product or any Combination Product(s) in [ * ], except for
sublicences limited to [ * ]. Where AstraZeneca grants a sublicense to a Person,
which is not an Affiliate of AstraZeneca, and such Person is not a Distributor,
that Person shall be a “Sublicensee” for purposes of this Agreement. AstraZeneca
shall use Commercially Reasonable Efforts to ensure that all Persons to which it
grants sublicences comply with all terms and conditions of this Agreement. In
all countries outside of the Major Markets, AstraZeneca shall give written
notice to Dynavax promptly following each sublicence granted hereunder,
identifying the Sublicensee and the rights granted.   6.7   Distributors.
AstraZeneca shall have the right, in its sole discretion, to appoint its
Affiliates, and AstraZeneca and its Affiliates shall have the right, in their
sole discretion, to appoint any other Persons, to distribute, market and sell
the Product or any Combination Products (with or without packaging rights) in
circumstances where the Person purchases its requirements of Product or
Combination Products from

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 38 of 104

    AstraZeneca or its Affiliates but does not otherwise make any royalty or
other payment to AstraZeneca with respect to its intellectual property rights.
In the event that AstraZeneca or its Affiliates so appoint a Person and such
Person is not an Affiliate of AstraZeneca, that Person shall be a “Distributor”
for purposes of this Agreement. The term “packaging rights” in this Section 6.7
shall mean the right for the Distributor to [ * ].       Except with the consent
of Dynavax, [ * ], AstraZeneca, its Affiliates and Sublicensees shall not sell
Product or Combination product in unfinished form (in that it requires further
filling or finishing) in any country of the [ * ].   6.8   Confirmatory Patent
Licences. Dynavax shall if requested to do so by AstraZeneca immediately enter
into confirmatory licence agreements in the form or substantially the form set
out in Exhibit F for purposes of recording the licences granted under this
Agreement with such Patent Offices in the Territory as AstraZeneca considers
appropriate. Until the execution of any such confirmatory licences, so far as
may be legally possible, Dynavax and AstraZeneca shall have the same rights in
respect of the licensed Patents and be under the same obligations to each other
in all respects as if the said confirmatory licences had been executed.   7  
Research Funding   7.1   Funding. Each Party shall assume responsibility for its
own costs and expenses for the Joint Research Programme with the sole exception
that AstraZeneca shall provide funding to Dynavax to support Dynavax’s efforts
under the Joint Research Programme. During each contract year of the Research
Term, AstraZeneca shall pay Dynavax an amount equal to the FTE Rate multiplied
by the number of FTEs set forth in Section 3.4 for such year.   7.2   Invoices;
Reconciliation.

  7.2.1   Each funding amount set forth in Section 7.1 above shall be paid to
Dynavax [ * ]. AstraZeneca shall make its first such payment within [ * ] days
of the Effective Date (subject to receipt by AstraZeneca of an invoice in
respect of such payment) and each subsequent payment on the [ * ] of each
contract

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 39 of 104

      quarter during the Research Term (subject to receipt by AstraZeneca of an
invoice in respect of each such payment).     7.2.2   In addition to the advance
payment set forth in Section 7.2.1, and subject to the JSC’s approval of any
subcontractor or major outsourcing agreement other than those Persons listed on
Exhibit D hereto, any external costs or expenses incurred by Dynavax in
connection with its performance of its obligations under the Joint Research
Programme and not already included within the FTE Rate, shall be separately
invoiced to AstraZeneca and reimbursed on a pass-through basis. Dynavax shall
submit such invoice within [ * ] days after the end of the relevant quarter in
which such pass-through expenses were incurred. AstraZeneca shall reimburse such
expense within [ * ] days after the date of receipt by AstraZeneca of the
invoice.     7.2.3   Within [ * ] Business Days after the end of each contract
quarter during the Research Term, Dynavax shall report to AstraZeneca Dynavax’s
actual FTEs involved in the Research during such quarter. Within [ * ] days
after AstraZeneca’s receipt of such report, the JSC shall direct the remittance
between the Parties of an amount to effectuate the difference between the
advance payment made by AstraZeneca and the actual Dynavax FTEs involved in the
research during the applicable quarter. Any such payment shall be made, in any
event, within [ * ] days of the date that the JSC directs the remittance.

7.3   Records Retention; Audit.

  7.3.1   Dynavax shall keep or cause to be kept accurate records or books of
account in accordance with applicable generally accepted accounting principles
that, in reasonable detail, fairly reflect the reimbursable Joint Research
Programme expenses. Such books and records shall be maintained by Dynavax for at
least [ * ] years following the end of the calendar year to which they pertain.
    7.3.2   Upon the written request of AstraZeneca, Dynavax shall permit a
certified public accountant or a person possessing similar professional status
and associated with an independent accounting firm reasonably acceptable to the
Parties to inspect during regular business hours and no more than once a year

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 40 of 104

      and going back no more than [ * ] years after receipt of the respective
invoice and report pursuant to Section 7.2, all or any part of Dynavax’s records
and books necessary to verify such invoices and reports. The accounting firm
shall enter into appropriate obligations with Dynavax to treat all information
it receives during its inspection in confidence. The accounting firm shall
disclose to Dynavax and AstraZeneca only whether such invoices and reports are
correct and details concerning any discrepancies, but no other information shall
be disclosed to AstraZeneca. The charges of the accounting firm shall be paid by
AstraZeneca, except that if the reimbursable Joint Research Programme expenses
have been overstated by more than [ * ], the charges shall be paid by Dynavax.
Any overpayment of Joint Research Programme by AstraZeneca revealed by an
examination and review shall be fully-creditable against future Joint Research
Programme expenses under Section 7.2 and AstraZeneca shall submit any
underpayment so discovered within [ * ] days of receipt by AstraZeneca of an
invoice in respect of such underpayment.

7.4   Projected Cost Reports. During the Research Term and within [ * ] days
after the end of each calendar quarter, Dynavax shall provide the JSC with an [
* ] projected cost report including: FTE hours, reimbursable Joint Research
Programme expenses and expected milestone payments by quarter.   8   Development
and Commercialization   8.1   Overview. Subject to Dynavax’s option to
co-promote Product in accordance with Section 8.5, AstraZeneca shall have sole
responsibility for all Development and Commercialization of CDs, Product and
Combination Products, including the clinical and commercial manufacturing and
supply thereof.   8.2   Development of Product. AstraZeneca shall be responsible
for carrying out the Development of any CDs, the Product and any Combination
Product. The Development of any CD, the Product or Combination Product(s) shall
each be governed by a development plan that describes the proposed overall
program of Development (the “Development Plan”). AstraZeneca shall have the sole
right and responsibility for preparing and maintaining the Development Plan for
the CD, Product or any Combination Product; provided, however, AstraZeneca shall
consider

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 41 of 104

    in good faith the comments of Dynavax as provided through the JSC and/or
Advisory Board as further described below. The Development Plan shall include
general information on AstraZeneca’s development activities in the previous
twelve (12) months and a summary of the activities planned in the next twelve
(12) months, together with a timetable of planned and actual submissions for
Health Registration Approvals. AstraZeneca shall promptly deliver a summary copy
of each Development Plan, and updates, to the members of the JSC, and after its
disbandment, to the Advisory Board. AstraZeneca shall use Commercially
Reasonable Efforts to conduct any Development of Product or any Combination
Product in compliance in all material aspects with the requirements under all
Applicable Laws 8.3 Regulatory Affairs and Information Exchange

  8.3.1   With regard to sharing of Regulatory Documentation and Regulatory
Filings, each Party shall provide the other Party with reasonable access, and
shall provide the other Party with sufficient rights to reference and use in
association with exercising its rights and performing its obligations under this
Agreement, all of its, its Affiliates’ and their respective suppliers’
Regulatory Documents, Regulatory Filings, and Health Registration Approvals for
Product or any Combination Product.     8.3.2   Consistent with the Development
Plan, but subject to the remainder of this Section 8.3, AstraZeneca shall be
responsible for developing Regulatory Documentation and preparing and submitting
Regulatory Filings, seeking Health Registration Approvals, and maintaining
Health Registration Approvals for Product or any Combination Product, including
preparing all reports necessary as part of an IND, NDA, MAA, DMF, BLA or other
necessary filing reasonably required for Health Registration Approval.     8.3.3
  Dynavax, at its sole cost and expense (but subject to the reimbursement
provisions of this Section 8.3.3), will provide AstraZeneca with all reasonable
assistance required in order to transfer the Know-How to AstraZeneca in a timely
manner or assist AstraZeneca with respect to the Development and
Commercialization of the Dynavax ISS and/or Collaboration ISS and/or CD and/or
the Product and/or the Combination Product(s) (if any). AstraZeneca

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 42 of 104

      shall reimburse, pursuant to Section 7.1, all reasonable, AstraZeneca
pre-approved, FTE costs incurred by Dynavax in connection with such technical
assistance, and shall reimburse any and all external costs incurred by Dynavax
in connection with such technical assistance pursuant to Section 7.2. Without
prejudice to the generality of the foregoing, if visits of Dynavax’s
representatives to AstraZeneca’s facilities are reasonably requested by
AstraZeneca for purposes of transferring the Dynavax KnowHow to AstraZeneca or
for purposes of AstraZeneca acquiring expertise on the practical application of
the Dynavax Know-How or assisting on issues arising during such Development or
Commercialization, Dynavax will send appropriate representatives to
AstraZeneca’s facilities, provided that AstraZeneca shall reimburse Dynavax, in
addition to the FTE costs of such Dynavax representatives, at the FTE Rate
defined in Section 1.52, for its reasonable and verifiable expenses of travel
and accommodations for such representatives.     8.3.4   AstraZeneca shall keep
Dynavax informed on an ongoing basis regarding the schedule and process for
Regulatory Documents and Regulatory Filings. AstraZeneca shall prepare all
responses to correspondence that are received from any regulatory agency
relating to any Regulatory Documents and any Regulatory Filing. If and when a
Health Registration Approval is obtained in any country of the Territory,
AstraZeneca shall promptly inform Dynavax of such Health Registration Approval.
    8.3.5   In conducting any Development activities hereunder, AstraZeneca
shall use Commercially Reasonable Efforts to ensure that its employees, agents,
clinical institutions and clinical investigators comply with all FDA statutory
and regulatory requirements with respect to the CDs, Product or any Combination
Product, including but not limited to: the Federal Food, Drug and Cosmetic Act,
as amended (FFDCA), the Public Health Service Act (PHSA), regulatory provisions
regarding protection of human subjects, financial disclosure by clinical
investigators, Institutional Review Boards (IRB), GCP, GLP, IND regulations, and
any conditions imposed by a reviewing IRB or the FDA.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 43 of 104

8.4   Commercialization of Product and Combination Product. Subject to Dynavax’s
option to co-promote Product with AstraZeneca in the United States of America,
AstraZeneca shall have exclusive rights throughout the Territory over the
Commercialization of all Product and Combination Product(s), including the
supply of Product or Combination Product for use in all such Commercialization
activities. AstraZeneca shall keep Dynavax informed about all of AstraZeneca’s
efforts to Commercialize the Product or any Combination Product, including
summaries of AstraZeneca’s, and its Sublicensees’ marketing plans, as updated,
and significant developments in the Commercialization of the Product and/or
Combination Product(s).   8.5   Dynavax Option to Co-Promote in the United
States AstraZeneca recognises that Dynavax wishes to increase its capability for
developing and commercialising pharmaceutical products in the future. Following
written notice from AstraZeneca that it has decided to [ * ], Dynavax shall have
an option to negotiate with AstraZeneca terms under which Dynavax may co-promote
the Product in the United States of America. In order for Dynavax to be eligible
to co-promote Product in the United States of America, Dynavax must [ * ].      
In the event that Dynavax [ * ] and wishes to commence discussions with
AstraZeneca to co-promote Product in the United States of America, Dynavax shall
notify AstraZeneca in writing. The Parties shall meet to discuss such
co-promotion in the United States of America within [ * ] days after receipt by
AstraZeneca of such notification.       The Parties shall thereafter [ * ]. If
the Parties agree on such terms, the Parties shall seek to enter into a written
co-promotion agreement including mechanisms for participation and reward
commensurate with the contributions of each Party. [ * ]. In no event shall
Dynavax’s promotional effort exceed [ * ] of the total estimated promotional
effort in the United States of America without AstraZeneca’s prior written
agreement.       In the event that the Parties enter into a written co-promotion
agreement pursuant to this Section 8.5, Dynavax shall be legally responsible and
liable for the actions, omissions and conduct of all members of its sales force
and other employees

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 44 of 104

    providing services thereunder. Dynavax shall ensure that all such persons
comply with:

  8.5.1   all federal, state and local laws, and the rules, regulations,
guidelines and guidances of all agencies, in effect from time to time applicable
to the marketing, promotion, distribution and sale of the product in the United
States of America, including, but not limited to (a) the American Medical
Association Guidelines on Gifts to Physicians from Industry and (b) the PhRMA
Code on Interactions with Healthcare Professionals; and     8.5.2  
AstraZeneca’s US business policies, as amended from time to time by AstraZeneca.

8.6   Pricing, Price Approvals and Product Distribution . AstraZeneca shall
determine the overall pricing strategy for the Product or any Combination
Product in the Territory. AstraZeneca shall obtain such Product and/or
Combination Product pricing approvals as may be required and arrange for
distribution of the Product or Combination Product in each applicable country in
the Territory.   8.7   Sales and Inventory. AstraZeneca shall be responsible for
booking sales, stocking inventory for itself and its Sublicensees, distributing
Product and Collaboration Product(s) and collecting accounts receivable.   8.8  
Advertising and Education.

  8.8.1   AstraZeneca shall be responsible for developing or having developed
advertising and education materials for the Product or any Combination
Product(s). AstraZeneca shall have the authority to select Trademarks for the
Product and Combination Products and shall own all Trademarks in accordance with
Article 17.     8.8.2   If any written and visual promotion or educational
materials for the Product or any Combination Product refer to or identify either
of the Parties, AstraZeneca and Dynavax shall both be presented and described.
Any such materials that specifically refer to any Party shall be subject to
prior review and comment by that Party. All labelling, documentary information,
promotional material and oral presentations (where practical) regarding the
detailing and promoting of

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 45 of 104

      the Product or any Combination Product shall display the names and logos
of each Party.     8.8.3   Notwithstanding the foregoing, Sections 8.8.1 and
8.8.2 are subject to the requirements of Applicable Laws of each country in
which such materials are presented or in which such the Product or any such
Combination Product is Commercialized.

8.9   Development and Commercialization Costs. Except as otherwise specified in
Section 8.5 above, AstraZeneca shall be responsible for all costs associated
with the Development and Commercialization of any CDs, the Product or any
Combination Product. If AstraZeneca requests Dynavax’s assistance with certain
tasks related to the Development or Commercialization of any CDs, the Product or
any Combination Product, and Dynavax agrees to assist, then AstraZeneca shall
reimburse Dynavax for any reasonable costs Dynavax should incur associated with
such tasks. Within [ * ] days after the end of each calendar quarter, Dynavax
shall submit to AstraZeneca an accounting of all costs Dynavax incurs pursuant
to the Development or Commercialization of any CDs, the Product or any
Combination Product during that quarter. Such summary may include an allocation
of time spent by Dynavax personnel in conducting such Development or
Commercialization activities, that shall be reimbursed at the FTE Rate.
AstraZeneca shall on a quarterly basis, within [ * ] days after the end of each
quarter, prepare and submit to Dynavax a reimbursement of the costs incurred by
Dynavax, subject to receipt by AstraZeneca of an invoice in respect of such
payment.   8.10   Diligence Obligations.

  8.10.1   AstraZeneca shall use Commercially Reasonable Efforts to Develop and
Commercialise the Lead CD or Product during the Term of this Agreement.
Specifically, but not in limitation of the foregoing, AstraZeneca shall use
Commercially Reasonable Efforts to achieve the following objectives (the
“Diligence Objectives”):

  (a)   to fulfil AstraZeneca’s Research obligations under the Joint Research
Plan for any Dynavax ISS or Collaboration ISS according to timelines agreed upon
by the JSC;

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 46 of 104

  (b)   if at any time AstraZeneca determines that it will cease Development of
the Lead Candidate Drug or any Lead CD, then AstraZeneca shall choose another
CD, or shall make a CD Nomination from the [ * ], for Development within [ * ]
months of such determination;     (c)   to endeavour to complete the Development
of the Lead CD or Product in a way which [ * ]; and     (d)   to endeavour to [
* ];

      provided, however, that such obligations are expressly conditioned upon
Dynavax and its Affiliates performing their respective obligations hereunder and
such obligations of AstraZeneca shall be delayed or suspended as long as any
such condition exists. Further, Dynavax acknowledges and agrees that nothing in
this Section 8.10 is intended, or shall be construed, to require AstraZeneca to
Develop or Commercialise a specific CD as the Lead CD or Product, or a specific
Combination Product, if the Product does not proceed. In the event that
AstraZeneca decides to discontinue the Development or Commercialization of any
CD as the Lead CD or the Product in favour of another CD, or if it decides to
discontinue the Development or Commercialization of the Product in favour of a
Combination Product its obligations under this Section 8.10 shall cease with
respect to such initial CD or the Product (as appropriate) in favour of such
other CD or Combination Product. AstraZeneca shall perform its obligation under
this Section 8.10 in good scientific manner and in compliance in all material
respects with all Applicable Law. Upon satisfaction of its obligations under
this Section 8.10, AstraZeneca shall be deemed to satisfy all diligence
obligations owed to Dynavax hereunder, whether contractually or under Applicable
Law, with respect to the Development or Commercialization of the CDs, Product or
a Combination Product, and shall have no other obligation, express or implied,
to Develop or Commercialize any CD, Product or any Combination Product.    
8.10.2   Dynavax shall use Commercially Reasonable Efforts to fulfil Dynavax’s
Research obligations under the Joint Research Plan for any Dynavax ISS or
Collaboration ISS according to timelines agreed upon by the JSC.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 47 of 104

  8.10.3   It is recognised that the process of drug development is uncertain
and the [ * ].

8.11   Breach of Diligence Obligations.

  8.11.1   Notification and Meeting. If at any time Dynavax has a reasonable
basis to believe that AstraZeneca is in material breach of its material
obligations under Section 8.10, then Dynavax shall so notify AstraZeneca,
specifying the basis for its belief, and the Parties shall meet within [ * ]
days after such notice to discuss in good faith Dynavax’s concerns and
AstraZeneca’s Development and Commercialisation plans with respect to any CD,
the Product or any Combination Product.     8.11.2   Right of Arbitration. If,
after such good faith discussions, (a) AstraZeneca is in material breach of its
material obligations under Section 8.10, and (b) AstraZeneca does not take
reasonable steps designed to rectify such breach within [ * ] days of meeting
with Dynavax pursuant to Section 8.11.1 (or, if such failure cannot be rectified
within such [ * ]-day period, if AstraZeneca does not commence actions to
rectify such breach within such period and thereafter diligently pursue such
actions) the Parties agree to meet and discuss in good faith a possible
resolution thereof, which good faith efforts shall include at least one
in-person meeting between representatives of each Party having decision-making
authority (subject only to Board of Directors’ or equivalent approval, if
required). All such discussions under this Section 8.11.2 shall be confidential
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence. If the matter is not resolved within [ * ] days
following the request for discussions, Dynavax may thereafter commence a special
arbitration pursuant to Section 24.13 in respect of such matter.

8.12   Reversion; Abandonment.

  8.12.1   In the event that AstraZeneca abandons or puts the development of a
Lead CD on hold for a consecutive period of time exceeding [ * ] months or an
aggregate period of time exceeding [ * ] months in any [ * ]-month period, and
during such period [ * ], then AstraZeneca shall notify Dynavax in

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 48 of 104

      writing. Dynavax may (but is not so obligated), within [ * ] months from
receipt of such notification, provide written notice to AstraZeneca requesting
that such Lead CD become a Reverted ISS and cease to be a Collaboration ISS or
CD. Upon receipt of such notice by AstraZeneca, such CD shall be included in the
license grant under Section 6.3.         For the avoidance of doubt, the
foregoing time periods shall not include any period of time during which
AstraZeneca is [ * ]. AstraZeneca shall have the right to satisfy its
obligations under this Section 8.12 through one or more Affiliates, Sublicensees
or subcontractors.     8.12.2   In the event that Dynavax fails to make a
written request to AstraZeneca pursuant to Section 8.12.1, within [ * ] months
following the date on which Dynavax received from AstraZeneca the written notice
referred to in the first sentence of such Section 8.12.1, AstraZeneca shall be
under no further obligation to grant Dynavax any license or other rights to such
CD or to make any such above said assignments and AstraZeneca shall retain its
exclusive rights and ownership to such CD pursuant to Article 6.     8.12.3   In
the event of any abandonment of a CD by AstraZeneca and reversion to Dynavax
pursuant to Section 8.12.1, AstraZeneca shall, [ * ]; provided, however, that
Dynavax’s above said rights shall be subject to [ * ].

9   Milestone Payments   9.1   Total Obligation. Unless the Parties agree in
writing otherwise, the access fee, milestone payments and royalty payments
payable by AstraZeneca to Dynavax pursuant to this Article 9 and Article 10,
taken together with the funding to be provided by AstraZeneca to Dynavax
pursuant to Article 7, represent all of AstraZeneca’s financial obligations to
Dynavax hereunder and Dynavax shall not be entitled to any additional
compensation or remuneration from AstraZeneca under this Agreement.   9.2  
Access Fee. AstraZeneca shall pay to Dynavax within ten (10) days following the
Effective Date an access fee of ten million US Dollars ($10,000,000) subject to
receipt by AstraZeneca of an invoice in respect of such payment. Such access fee

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 49 of 104

    shall be non-refundable and non-creditable against future milestones and
royalties payable pursuant to this Agreement.   9.3   Joint Research Programme
Milestones. AstraZeneca shall pay to Dynavax a milestone payment in respect of
each of the following Research and Development events in the particular amounts
specified below (in each case subject to receipt of an invoice in respect of
each such payment) no later than [ * ] days following the occurrence of such
milestone event as reasonably determined by AstraZeneca or the JSC as applicable
(whether such milestone event is achieved by AstraZeneca, its Affiliate or any
of their respective Distributors or Sublicensees) (each a “Joint Research
Programme Milestone”). AstraZeneca shall make the corresponding non-refundable
and non-creditable payments to Dynavax, as follows:       [ * ]   9.4  
Development Milestones. AstraZeneca shall pay to Dynavax a milestone payment in
respect of each of the following events in the particular amounts specified
below (in each case subject to receipt of an invoice in respect of each such
payment) no later than [ * ] days following the first occurrence of such
milestone event (whether such milestone event is achieved by AstraZeneca, its
Affiliate or any of their respective Sublicensees) (each a “Development
Milestone”), AstraZeneca shall make the corresponding non-refundable and
non-creditable payments to Dynavax, as follows:       [ * ]   9.5   Milestone
Payments. Each of the payments in relation to the Joint Research Programme
Milestones set forth under Section 9.3 and Development Milestones set forth
under Section 9.4 shall be made by AstraZeneca no more than once under this
Agreement, collectively together with the Access Fee set forth in Section 9.2,
amounting to an aggregate maximum amount of [ * ], irrespective of the number of
CDs that have achieved the milestone events set forth in Sections 9.3 and 9.4 or
the number of countries or Major Markets in which such milestone events have
been achieved. AstraZeneca shall promptly notify Dynavax in writing of the
achievement of any milestone; provided that AstraZeneca’s failure to do so shall
not be construed as the non-occurrence of any milestone event.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 50 of 104

10   Royalty Payments and Other Payment-Related Provisions   10.1   Royalties.
AstraZeneca shall pay Dynavax a running royalty on Net Sales where the royalty
rate is determined based on the aggregate amount of Annual Net Sales for the
Product and any Combination Product in the Territory occurring in the particular
calendar year as follows:

  10.1.1   [ * ] on the portion of Annual Net Sales not exceeding [ * ]; and    
10.1.2   [ * ] on the portion of Annual Net Sales exceeding [ * ] but not
exceeding [ * ]; and     10.1.3   [ * ] on the portion of Annual Net Sales
exceeding [ * ] but not exceeding [ * ]; and     10.1.4   [ * ] on the portion
of Annual Net Sales exceeding [ * ].

    As used herein, “Annual Net Sales” means the Net Sales made during a given
calendar year.       The calculation of royalties under this Section 10.1 shall
be conducted as aggregate Net Sales for all Product and Combination Products for
the applicable calendar year.   10.2   Combination Products. With respect to
Combination Products, the Annual Net Sales used for the calculation of the
royalties under Section 10.1 shall be determined as follows:

         
 
    A

A + B
x Net Sales of the Combination Product, where:
 
       
 
  A =   Standard sales price of the Product, containing the same amount of
Dynavax ISS or Collaboration ISS as the sole active ingredient as the
Combination Product in question, in the given country.
 
       
 
  B =   standard sales price of the readyforsale form of a product containing
the same amount of the other therapeutically active ingredient(s) that is
contained in the Combination Product in question, in the given country.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 51 of 104

    In the event, however, that if, in a specific country, (a) the other
therapeutically active ingredient(s) in such Combination Product are not sold
separately in such country, Net Sales shall be adjusted by multiplying actual
Net Sales of such Combination Product by the fraction A/C, where C is the
standard sales price in such country of such Combination Product, and (b) if the
Product containing such Dynavax ISS or Collaboration ISS is not sold separately,
Net Sales shall be calculated by multiplying actual Net Sales of such
Combination Product by the fraction C-B/C, where B is the standard sales price
in such country of the other therapeutically active ingredient(s) in the
Combination Product and C is the standard sales price in such country of the
Combination Product. The standard sales price for the Product containing such
Dynavax ISS or Collaboration ISS and for each other active ingredient shall be
for a quantity comparable to that used in such Combination Product and of the
same class, purity and potency. If, in a specific country, both a Product
containing the Dynavax ISS or or Collaboration ISS and a product containing the
other active ingredients in such Combination Product are not sold separately, a
market price for such Product and such other active ingredients shall be
negotiated by the Parties in good faith based upon the costs, overhead and
profit as are then incurred for such Combination Product and all products then
being made and marketed by AstraZeneca and having an ascertainable market price
that are comparable to such Product or such other active ingredients, as
applicable. If, in a specific country, the foregoing calculations do not fairly
represent the value of the various active ingredients included in a Combination
Product, the allocation of Net Sales for such Combination Product shall be
negotiated by the Parties in good faith.   10.3   Sublicensees.

  10.3.1   In the event that an AstraZeneca Sublicensee sells Product or a
Combination Product to Third Parties in the [ * ], such sales shall [ * ].    
10.3.2   For all sales of Product or Combination Product by a Sublicensee to
Third Parties outside of the [ * ], any fees, milestones and/or royalty income
which AstraZeneca shall receive from the Sublicensees shall [ * ].

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 52 of 104

  10.3.3   In the event that AstraZeneca sublicenses the sale of Product or a
Combination Product to Third Parties outside of the [ * ], the sublicense shall
be obliged to [ * ].

10.4   Royalty Stacking.

  10.4.1   For the Product or any Combination Product(s) sold by AstraZeneca or
its Affiliates to Third Parties (including Distributors), where the sum of
royalty payments (excluding any royalty on delivery devices) owed by AstraZeneca
and its Affiliates to Dynavax and any Third Parties in any calendar year exceeds
[ * ] of Net Sales for a given Product or Combination Product for that period,
the royalty rate payable to Dynavax shall be reduced [ * ] such that the
aggregate royalty rate payable by AstraZeneca on the Product or Combination
Product, [ * ], would equal [ * ] of Net Sales thereof.     10.4.2   In the case
of the Product or a Combination Product which is developed or commercialised by
a Sublicensee of AstraZeneca, where AstraZeneca is legally required to make
payment to one or more Third Parties in order that such Sublicensee may develop
or commercialise such Product or Combination Product, then if the sum of royalty
payments (excluding any royalty payments on delivery devices) owed by
AstraZeneca and its Affiliates to Dynavax and any such Third Parties exceeds [ *
] of all amounts received by AstraZeneca from such Sublicensee that are subject
to the royalty obligations of AstraZeneca under Section 10.1 the royalty rate
under Section 10.1 shall be reduced [ * ] such that the aggregate amount payable
by AstraZeneca to Dynavax and any such Third Parties with respect to such
Product or Combination Product, [ * ], would equal [ * ] of the amounts received
by AstraZeneca from such Sublicensee that are subject to the royalty obligations
of AstraZeneca under Section 10.1.

10.5   [ * ] Royalty and [ * ].

  10.5.1   Subject to Section 10.3.3, Dynavax shall pay any and all royalties
arising from the sale of the Product or any Combination Product(s) owed the [ *
] under the [ * ].

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 53 of 104

  10.5.2   (a) To the extent that royalties payable by AstraZeneca under this
Article 10, taken as a whole, [ * ], Dynavax shall [ * ] as a result of [ * ].
To the extent payments to Third Parties in respect of matters described in the
previous sentence [ * ], then AstraZeneca shall [ * ].         (b) In the event
of a cross-license with a Third Party which includes payments described in
Section 10.5.2(a), the Party or Parties which is/are responsible for the payment
under Section 10.5.2(a) shall [ * ].         (c) In the event either Party makes
payments to a Third Party in respect of the matters described in paragraph
(a) of this Section 10.5.2 prior to the commencement of Net Sales, such payment
obligation shall [ * ].

10.6   Reduction of Royalty.

  10.6.1   Competition. In the event that, in a country in the Territory,
generic competition with respect to the Product or a Combination Product occurs
by a product or products having [ * ] (each such product, a “Competing
Product”), and such Competing Product has any sales in a Calendar Quarter in
such country, then for the purposes of calculating the royalties of such Product
or Combination Product under Section 10.1, then, subject to Section 10.7, [ * ]
of the Net Sales in such country shall be disregarded. The calculation of the
royalty reduction under this Section 10.6.1 shall be conducted separately for
each Product or Combination Product.         If the number of units sold of a
Competing Product represents [ * ] of the aggregate number of units sold of all
products in the relevant [ * ] class to which the Product or Collaboration
Product has been allocated, including the Product and any Combination Product,
in a country in the Territory as reported by [ * ] or any comparable reporting
agency in a Calendar Year, then AstraZeneca shall have the right, but not the
obligation, to [ * ].

  10.6.2   Compulsory Licences. In the event that a court or a governmental
agency of competent jurisdiction requires AstraZeneca or an AstraZeneca
Affiliate or Sublicensee to grant a compulsory licence to a Third Party
permitting such

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 54 of 104

      Third Party to make and sell the Product or any Combination Products in a
country in the Territory, then for the purposes of calculating the royalties of
the Product or Combination Product under Section 10.1, [ * ] of the Net Sales in
the country in such country shall be disregarded. The calculation of the royalty
reduction under this Section 10.6.2 shall be conducted separately for each
Product or Combination Product. In any country where the royalty reduction of
Section 10.6.1 or 10.6.2 is in effect, there shall not be any further royalty
reduction pursuant to this Section 10.6.2.     10.6.3   No Valid Claim. In the
event that, and in such case from and after the date on which, a Product or
Combination Product is Developed and/or Commercialized in a country and is not
covered by a Valid Claim or other governmental grant of exclusivity (for
example, but without limitation, orphan drug status, Chinese monitoring period
exclusivity, or any other governmental grant of exclusivity of equivalent
effect) in such country, then for the purposes of calculating the royalties of
such Product or Combination Product under Section 10.1, [ * ] of the Net Sales
in such country shall be disregarded.

10.7   Royalty Floor. Notwithstanding anything to the contrary in this Agreement
except for Section 10.6.2, during the Royalty Term, in no event shall the net
royalty rate received by Dynavax from the sale of Products be reduced to less
than [ * ] of Net Sales (as determined before any reductions provided for in
this Article 10 other than Section 10.6.2) for the period of time when Dynavax
makes royalty payments to [ * ] as set forth in Section 10.5, or to less than [
* ] of such Net Sales thereafter. Dynavax shall promptly notify AstraZeneca in
writing when payments to [ * ] as set forth in Section 10.5 are no longer being
made.   10.8   Royalty Term. AstraZeneca’s obligation to pay royalties shall
commence, on a country-by-country basis, with respect to each separate Product
or Combination Product, on the date of First Commercial Sale of such Product or
Combination Product in such country. The obligation shall expire, on a
country-by-country basis, with respect to each separate Product or Combination
Product on the later to occur of (a) the [ * ] anniversary of the First
Commercial Sale of the first Product in such country and (b) the expiration date
in such country of the last to expire of any issued Collaboration Patent or
Dynavax Patent that includes at least one Valid Claim

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 55 of 104

    covering the sale of such separate Product or Combination Product in such
country (such period, the “Royalty Term”).       Upon termination of the royalty
obligations of AstraZeneca under this Section 10.8, with respect to a Product or
Combination Product in any country, the licence grants to AstraZeneca in
Section 6.2 shall become fully paid-up, perpetual and irrevocable with respect
to such country and the Net Sales of such Product or Combination Product in such
country shall be excluded from the royalty calculations in this Article 10
(including the thresholds and ceilings).   10.9   Sales Subject to Royalties.
Sales between AstraZeneca, its Affiliates and Sublicensees shall not be subject
to royalties hereunder. Royalties shall be calculated on AstraZeneca’s and its
Affiliates’ and Sublicensees’ sale of the Product or Combination Products to a
Third Party (including Distributors). Royalties shall be payable only once for
any given batch of the Product or Combination Products. For purposes of
determining Net Sales, the Product or Combination Product, as appropriate, shall
be deemed to be sold when invoiced and a “sale” shall not include, and no
royalties shall be payable on, transfers by AstraZeneca, its Affiliates or
Sublicensees of free samples of Products, Combination Products or clinical trial
materials containing Dynavax ISS and/or Collaboration ISS or other transfers or
dispositions for charitable, promotional, pre-clinical, clinical, manufacturing,
testing or qualification, regulatory or governmental purposes.   10.10   Royalty
Payments. The royalties shall be calculated quarterly as of the last day of
March, June, September and December respectively, for the calendar quarter
ending on that date. AstraZeneca shall pay the royalties in conjunction with the
delivery of a written report to Dynavax within [ * ] days after the end of each
calendar quarter that shows, with respect to each country and the Product or
Combination Product(s), the sales volume and Net Sales, by country, of each
Product or Combination Product sold during such calendar quarter.   10.11   Mode
of Payment. All payments set forth in this Article 10 shall be remitted by wire
transfer to the following bank account of Dynavax or such other account as
Dynavax may designate in writing to AstraZeneca:       [ * ]

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 56 of 104

10.12   Currency. All payments required under this Agreement shall be made in
U.S. Dollars. For the purpose of computing the Net Sales of Product or
Combination Products sold in a currency other than U.S. Dollars, such currency
shall be converted from local currency to U.S. Dollars by AstraZeneca in
accordance with the rates of exchange for the relevant month for converting such
other currency into U.S. Dollars used by AstraZeneca’s normal internal
accounting systems, which are independently audited on an annual basis.   10.13
  Interest. Unless any payment potentially due to Dynavax under this Agreement
is in dispute, and in such circumstances from the date upon which such dispute
is resolved, if AstraZeneca fails to make any payment due to Dynavax under this
Agreement, then interest shall accrue on a daily basis at a rate equal to the
thirty (30) day U.S. dollar LIBOR rate effective for the date that payment was
due, as published by The Wall Street Journal (Western edition) plus [ * ].  
10.14   Records Retention; Audit.

  10.14.1   AstraZeneca shall keep or cause to be kept accurate records or books
of account in accordance with applicable generally accepted accounting
principles showing the information that is necessary for the accurate
determination of the royalties due hereunder with respect to the sale of such
Product or Combination Product.     10.14.2   Upon the written request of
Dynavax, AstraZeneca shall permit a certified public accountant or a person
possessing similar professional status and associated with an independent
accounting firm acceptable to the Parties to inspect during regular business
hours and no more than once a year and going back no more than [ * ] years
preceding the current year, all or any part of AstraZeneca’s records and books
necessary to check the accuracy of the royalties paid. The accounting firm shall
enter into appropriate obligations with AstraZeneca to treat all information it
receives during its inspection in confidence. The accounting firm shall disclose
to Dynavax and AstraZeneca only whether the royalty reports are correct and
details concerning any discrepancies, but no other information shall be
disclosed to Dynavax. The charges of the accounting firm shall be paid by
Dynavax, except that if the

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 57 of 104

      royalties have been understated by more than [ * ], the charges shall be
paid by AstraZeneca. AstraZeneca shall promptly pay to Dynavax the amount of any
underpayment of royalties revealed by an examination and review. Any overpayment
of royalties by AstraZeneca revealed by an examination and review shall be
fully-creditable against future royalty payments under Sections 10.1.

11   Taxes   11.1   General. The royalties, milestones and other amounts payable
by AstraZeneca to Dynavax pursuant to this Agreement (“Payments”) shall not be
reduced on account of any taxes unless required by Applicable Law. Dynavax alone
shall be responsible for paying any and all taxes (other than withholding taxes
required by Applicable Law to be paid by AstraZeneca) levied on account of, or
measured in whole or in part by reference to, any Payments it receives.
AstraZeneca shall deduct or withhold from the Payments any taxes that it is
required by Applicable Law to deduct or withhold. Notwithstanding the foregoing,
if Dynavax is entitled under any applicable tax treaty to a reduction of the
rate of, or the elimination of, any applicable withholding tax, it may deliver
to AstraZeneca or the appropriate governmental authority (with the assistance of
AstraZeneca to the extent that this is reasonably required and is expressly
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve AstraZeneca of its obligation to withhold tax,
and AstraZeneca shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be, provided that AstraZeneca has received
evidence, in a form satisfactory to AstraZeneca, of Dynavax’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least [ * ] days prior to the time that the Payments are due.
If, in accordance with the foregoing, AstraZeneca withholds any amount, it shall
pay to Dynavax the balance when due, make timely payment to the proper taxing
authority of the withheld amount, and send to Dynavax proof of such payment
within [ * ] days following that payment. For purposes of this Agreement, the
stated amount of the Payments payable by AstraZeneca includes any sales tax that
Dynavax may be required to collect.   11.2   Indirect Taxes. Notwithstanding
anything contained in Section 11.1 or this Section 11.2 shall apply with respect
to Indirect Taxes. All Payments are exclusive of

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 58 of 104

    Indirect Taxes. If any Indirect Taxes is chargeable in respect of any
Payments, AstraZeneca shall pay Indirect Taxes at the applicable rate in respect
of any such Payments following the receipt of an Indirect Taxes invoice in the
appropriate form issued by Dynavax in respect of those Payments, such Indirect
Taxes to be payable on the due date of the payment of the Payments to which such
Indirect Taxes relate.   11.3   Customs Duties. The Parties shall co-operate in
accordance with Applicable Laws to ensure where permissible no import duties are
paid on imported clinical product. Where import duties are payable, the Parties
shall co-operate to ensure that the Party responsible for shipping as identified
in the Joint Research Plan values the clinical product in accordance with
Applicable Laws and minimises where permissible any such duties and any related
import taxes that are not reclaimable from the relevant authorities.   12  
Manufacture and Supply.   12.1   Preclinical Supply. Dynavax shall be
responsible (at the expense of AstraZeneca), through either internal production
capabilities or Third Party manufacturers approved by the JSC, for the
manufacture [ * ] of preclinical Dynavax ISS or Collaboration ISS for use in the
Joint Research Programme through the Primary Screening Phase and Secondary
Screening Phase for any such Dynavax ISS or Collaboration ISS. AstraZeneca shall
be solely responsible for all costs and expenses related to the manufacture and
supply of preclinical Dynavax ISS or Collaboration ISS for use in the Joint
Research Programme (other than those costs set forth in Section 3.5.4 as
included in the FTE Rate) and shall reimburse Dynavax any reasonable costs or
expenses it incurs therefor. AstraZeneca shall be responsible for, or shall
procure the final formulation and packaging, including any inhalation device, of
the Product or any Combination Product for preclinical use.   12.2   Clinical
and Commercial Supply. AstraZeneca shall be responsible for, or shall procure,
the manufacture of toxicology, clinical and commercial materials, including
without limitation any Candidate Drug, Product or Combination Product in the
Territory and for all costs associated therewith. AstraZeneca shall use
Commercially Reasonable Efforts to make necessary filings to obtain, or cause a
Third Party

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 59 of 104

    manufacturer to obtain, Health Registration Approval for the manufacture of
Candidate Drugs or Product or any Combination Product(s) in the Territory.  
12.3   Manufacturing Know-How Transfer. Dynavax shall transfer to AstraZeneca
any manufacturing technology, material and data sufficient to enable AstraZeneca
(or its nominee) to produce and supply toxicology, clinical and commercial
Candidate Drug for use in the Product or a Combination Product. Dynavax shall
provide reasonable assistance to AstraZeneca to effect such transfers in an
orderly fashion and to enable AstraZeneca to begin manufacturing and supplying
toxicology, clinical and commercial supply of Candidate Drug for use in the
Product or a Combination Product.   13   Confidentiality and Non-Disclosure  
13.1   General Obligations.

  13.1.1   At all times during the term of this Agreement and for a period of [
* ] years following termination or expiration hereof, each Party (the “Receiving
Party”) shall, and shall cause its officers, directors, employees, agents,
Affiliates, Distributors and Sublicensees to, keep confidential and not publish
or otherwise disclose and not use, directly or indirectly, for any purpose, any
Confidential Information provided to it by the other Party (the “Disclosing
Party”), except to the extent such disclosure or use is expressly permitted by
the terms of this Agreement or is reasonably necessary for the performance of
this Agreement.     13.1.2   Dynavax recognises that by reason of AstraZeneca’s
status as an exclusive licensee pursuant to certain grants under Article 6,
AstraZeneca has an interest in Dynavax’s retention in confidence of certain
information of Dynavax. Accordingly, until the expiration of AstraZeneca’s
exclusive position with respect to any CD, the Product or a Combination Product
under this Agreement, Dynavax shall, and shall cause its Affiliates and their
respective officers, directors, employees and agents to, keep confidential, and
not publish or otherwise disclose, and not use directly or indirectly for any
purpose that would cause such publication or disclosure, any information
relating to (a) the CD, the Product or a Combination Product, including the
Dynavax ISS or

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 60 of 104

      Collaboration ISS therein, or (b) the Research, Development and/or
Commercialization of such Product or Combination Product, including the
Development Plans therefor (collectively the “AstraZeneca Information”); except
to the extent (a) the AstraZeneca Information is in the public domain through no
fault of Dynavax, its Affiliates or any of their respective officers, directors,
employees and agents, (b) such disclosure or use would be permitted under
Section 13.2, or (c) such disclosure or use is otherwise expressly permitted by
the terms of this Agreement or is reasonably necessary for the performance of
this Agreement. For clarification, the disclosure by Dynavax to AstraZeneca or
by AstraZeneca to Dynavax of AstraZeneca Information shall not cause such
information to cease to be subject to the confidentiality provisions of this
Section 13.1.         Notwithstanding the foregoing, in the event Dynavax
obtains an exclusive license under the AstraZeneca Technology in accordance with
Section 20.7.3, Dynavax shall be relieved of the foregoing obligations and
AstraZeneca, instead of Dynavax, shall, and shall cause its Affiliates and their
respective officers, directors, employees and agents to, keep confidential, and
not publish or otherwise disclose, and not use directly or indirectly for any
purpose that would cause such publication or disclosure, any information
relating to the AstraZeneca Information, except to the extent (a) the
AstraZeneca Information is in the public domain through no fault of AstraZeneca,
its Affiliates or any of their respective officers, directors, employees and
agents, (b) such disclosure or use would be permitted under Section 13.2, or
(c) such disclosure or use is otherwise expressly permitted by the terms of this
Agreement or is reasonably necessary for the performance of this Agreement.

13.2   Permitted Disclosures. Each Party may disclose Confidential Information
to the extent that such disclosure is:

  13.2.1   made in response to a valid order of a court of competent
jurisdiction or other competent authority; provided, however, that the Receiving
Party shall first have given notice to the Disclosing Party (if feasible) and
given the Disclosing Party a reasonable opportunity to quash any such order or
obtain a protective order requiring that the Confidential Information and
documents that are the

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 61 of 104

      subject of such order be held in confidence by such court or authority or,
if disclosed, be used only for the purpose for which the order was issued; and
provided further that if such order is not quashed or a protective order is not
obtained, the Confidential Information disclosed in response to such court or
governmental order shall be limited to that information that is legally required
to be disclosed in response to such court or governmental order;     13.2.2  
made to a Regulatory Authority as may be necessary or useful in connection with
any filing, application or request for a Health Registration Approval; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information, to the extent such protection is available;    
13.2.3   made by the Receiving Party to a patent authority as may be necessary
or useful for purposes of obtaining or enforcing a Patent (consistent with the
terms and conditions of Article 14); provided, however, that reasonable measures
shall be taken to assure confidential treatment of such information, to the
extent such protection is available;     13.2.4   otherwise required by law,
provided, however, that the Receiving Party shall (a) provide the Disclosing
Party with reasonable advance notice of and an opportunity to comment on any
such required disclosure, (b) if requested by the Disclosing Party, seek
confidential treatment with respect to any such disclosure to the extent
available, and (c) use good faith efforts to incorporate the comments of the
Disclosing Party in any such disclosure or request for confidential treatment;
or     13.2.5   made by the Receiving Party to its Affiliates, Distributors,
Sublicensees, employees, consultants, or agents as may be necessary or useful in
connection with the Research, Development, or Commercialization of any CD, the
Product or Combination Product(s) as contemplated by this Agreement, or
otherwise in the exercise of its rights with respect to Collaboration Know-How,
including subcontracting or sublicensing transactions in connection therewith;
provided prior to disclosure by the Receiving Party to each of the

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 62 of 104

      foregoing Persons must be bound by similar obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 13.

    Notwithstanding the foregoing, in the event that either Party is required by
Applicable Law or the requirements of a national securities exchange or another
similar regulatory body to disclose this Agreement, in whole or in part, the
Parties shall reasonably agree on a redacted version of this Agreement as
necessary to protect the Confidential Information of the Parties prior to making
such disclosure.   13.3   Exclusions. Notwithstanding the foregoing,
Confidential Information shall not include any information that:

  13.3.1   is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party;     13.3.2   can be demonstrated
by documentation or other competent proof to have been in the Receiving Party’s
or its Affiliates’ possession prior to disclosure by the Disclosing Party;    
13.3.3   is subsequently received by the Receiving Party or its Affiliates from
a Third Party who is lawfully in possession thereof and not bound by any
obligation of confidentiality with respect to the said information;     13.3.4  
has been published by the Disclosing Party; or     13.3.5   is independently
developed by or for the Receiving Party or its Affiliates without the
application or use of the Disclosing Party’s Confidential Information.

    Specific aspects or details of Confidential Information shall not be deemed
to be within the public domain or in the possession of the Receiving Party
merely because the Confidential Information is embraced by more general
information in the public domain or in the possession of the Receiving Party.
Further, any combination of Confidential Information shall not be considered in
the public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information are in the public domain or
in the possession of the

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 63 of 104

    Receiving Party unless the combination and its principles are in the public
domain or in the possession of the Receiving Party.   13.4   Confidentiality of
Agreement. The Parties acknowledge that the terms of this Agreement shall be
treated as Confidential Information of both Parties. Such terms may be disclosed
by a Party to individuals or entities covered by 13.2.5 above, each of whom
prior to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 13.
Disclosure of the terms of this Agreement (but not other Confidential
Information received from the other Party) may also be made, under binders of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 13, to actual or potential bankers, lenders, investors and
acquirors of the disclosing Party.   13.5   Publications and Presentations. The
Parties acknowledge that scientific publications must be strictly monitored to
prevent any adverse effect from premature publication of results of the research
and Development activities hereunder. Accordingly, during the Research Term
neither Party shall publish, present or otherwise disclose any material related
to the Joint Research Programme or the Development or Commercialization of the
CDs or the Product or any Combination Product(s) without the prior written
consent of the JSC and after the Research Term Dynavax shall not publish,
present or otherwise disclose any material related to the Joint Research
Programme or the Development or Commercialization of the CDs or the Product or
any Combination Product(s) without the prior written consent of AstraZeneca.
Each Party’s contribution to such results shall be duly recognised in such
publications. For clarity, nothing in this Section 13.5 shall limit Dynavax’s
right to publish or present, during the Research Term, the results of any
studies carried out by or on behalf of Dynavax prior to the Effective Date. Each
Party agrees to provide the other Party the opportunity to review any proposed
abstracts, manuscripts or presentations (including verbal presentations) that
relate to any Dynavax ISS or Collaboration ISS or Product or Combination Product
studied under the Agreement at least [ * ] days prior to their intended
submission for publication and agrees, upon request, not to submit any such
abstract or manuscript for publication until the other Party is given a
reasonable period of time (resulting in a total of no more than [ * ] days from
the provision of such abstracts, manuscripts or presentation by one Party to the
other for review until

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 64 of 104

    such Party’s submission of such abstracts, manuscripts or presentation for
publication) to secure patent protection for any material in such publication
which it believes to be patentable. Both Parties understand that a reasonable
commercial strategy may require delay of publication of information or filing of
patent applications. The Parties agree to review and decide whether to delay the
publication and filing of patent applications under certain circumstances.
Neither Party shall have the right to publish or present Confidential
Information of the other Party which is subject to Section 13.1. With respect to
any publication or presentation made by AstraZeneca pursuant to this Section
13.5, but without limiting anything set forth in Section 8.8.2 above,
AstraZeneca shall give meaningful mention to Dynavax’s participation and
contribution to the Collaboration and shall specifically mention the use of
Dynavax Technology in the Dynavax ISS, Collaboration ISS, CDs, Product and/or
any Combination Product.   13.6   Use of Name/Publicity.

  13.6.1   Neither Party shall mention or otherwise use the name, insignia,
symbol, trademark, trade name or logotype of the other Party or its Affiliates
in any publication, press release, promotional material or other form of
publicity without the prior written consent of the other Party in each instance
(which shall not be unreasonably withheld or delayed), except for those
disclosures for which consent has previously been obtained or which have
previously been disclosed. The restrictions imposed by this Section 13.6.1 shall
not prohibit either Party from making any disclosure identifying the other Party
that is required by Applicable Law or the requirements of a national securities
exchange or another similar regulatory body, provided that any such disclosure
shall be governed by this Article 13. Further, the restrictions imposed on each
Party under this Section 13.6 are not intended, and shall not be construed, to
prohibit a Party from identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Article 13.     13.6.2   AstraZeneca and
its Affiliates and Sublicensees shall have the right, with Dynavax’s prior
written consent, to use the name of Dynavax and its Affiliates to the extent
necessary or useful in connection with the Development and

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 65 of 104

      Commercialization of Product or Combination Product as contemplated by
this Agreement. Additionally, with respect to any public disclosure made by
AstraZeneca pursuant to this Section 13.6.2, AstraZeneca shall give meaningful
mention to Dynavax’s participation and contribution to the Collaboration and
shall specifically mention the use of Dynavax Technology in the Dynavax ISS,
Collaboration ISS, CDs, Product and/or Combination Product, the mention in such
disclosures to be approved in writing by Dynavax.     13.6.3   An initial press
release pertaining to this transaction shall be issued by the Parties and shall
be materially in the form attached as Exhibit E to this Agreement. Neither Party
shall issue any other press release or make any other public announcement or
statement concerning this Agreement or the transactions covered by it without
the prior written approval of the other Party, except that each Party (after
consultation with counsel) may make such announcements and disclosures, if any,
as may be required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body, or in connection with a
public offering of securities or any filing with the U.S. Securities and
Exchange Commission or a foreign equivalent.

14   Patent Prosecution, Enforcement and Defence   14.1   Disclosure . Each
Party shall promptly disclose to the other Party any invention discovered or
reduced to practice pursuant to the Collaboration that it believes may be
patentable.   14.2   Patent Prosecution and Maintenance.

  14.2.1   Dynavax shall direct the filing, prosecution (including any
interferences, reissue proceedings and re-examinations), oppositions and
maintenance of all Dynavax Patents. Dynavax shall consult with AstraZeneca in
connection with the continued prosecution and maintenance by Dynavax of the
Dynavax Patents and [ * ]. Dynavax shall provide AstraZeneca with [ * ]. Dynavax
shall bear one hundred percent (100%) of the costs and expenses of the Dynavax
Patents. Dynavax shall not abandon any Dynavax Patents without at

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 66 of 104

      least [ * ] days prior notice to AstraZeneca. If Dynavax decides to
abandon any Dynavax Patents, AstraZeneca shall have the option to continue the
prosecution and maintenance of such patents and related applications at its
expense.     14.2.2   AstraZeneca shall be the Party (the “Prosecuting Party”)
responsible for or for procuring, the filing, prosecution (including any
interferences, reissue proceedings and re-examinations), oppositions and
maintenance of all Collaboration Patents. AstraZeneca shall consult with Dynavax
in connection with the continued prosecution and maintenance by AstraZeneca of
the Collaboration Patents and [ * ]. AstraZeneca shall provide Dynavax with [ *
]. AstraZeneca shall bear one hundred percent (100%) of the costs and expenses
of the Collaboration Patents. AstraZeneca shall promptly reimburse Dynavax for
any costs or expenses that Dynavax incurs in connection with the prosecution and
maintenance of the Collaboration Patents. AstraZeneca shall not abandon any such
Collaboration Patents without at least [ * ] days prior notice to Dynavax. If
AstraZeneca decides to abandon any such Collaboration Patents, Dynavax shall
have the option to continue the prosecution and maintenance of such patents and
related applications at its expense.     14.2.3   Where a patent application
covers two or more Dynavax ISS and/or Collaboration ISS, at least one of which
has a use in the Field and at least one of which has no use in the Field but a
use outside of the Field, the prosecuting attorney will [ * ].     14.2.4   Each
Party shall cooperate with the other and take all reasonable additional actions
and execute such agreements, instruments and documents as may be reasonably
required to perfect the other’s ownership interest in accordance with the intent
of this Agreement including, without limitation, the execution of necessary and
appropriate instruments of assignment to achieve such joint ownership as set
forth in Section 14.1 and the provision, on a reasonable basis, of its
employees, agents, consultants and independent contractors to the other Party
(or to the other Party’s authorized attorneys, agents or representatives), to
the extent reasonably necessary to enable the prosecuting Party to undertake

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 67 of 104

      Patent prosecution for inventions arising out of the Collaboration, as
provided in this Agreement.

14.3   Patent Term Restoration. The Parties shall cooperate with each other with
respect to obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country in the Territory where
applicable to Dynavax Patents and Collaboration Patents in respect of the
Product or any Combination Product(s). In the event that elections with respect
to obtaining such patent term restoration are to be made, AstraZeneca shall have
the right to make the election and Dynavax agrees to abide by such election.  
14.4   Enforcement of Patent Rights.

  14.4.1   In the event that either Party becomes aware of a suspected
infringement by a Third Party of any Dynavax Patent licensed to AstraZeneca
under this Agreement, such Party shall notify the other Party promptly, and
following such notification, the Parties shall confer. Other than in respect of
any Dynavax Patent solely covering a CD, Dynavax shall have the right, but shall
not be obligated, to bring an infringement action at its own expense, in its own
name and entirely under its own direction and control. AstraZeneca, upon request
of Dynavax, agrees to join in any such litigation at Dynavax’s expense and to
cooperate with Dynavax in connection with such litigation. Where Dynavax
notifies AstraZeneca that it does not intend to take measures to remove such
infringement, Dynavax may nevertheless be joined as a party to any infringement
action that is pursued and shall retain the right to be heard in such
proceedings and to defend the validity of the Patent asserted by AstraZeneca.
With respect to any Dynavax Patent solely covering a CD or Product, AstraZeneca
shall have the right, but shall not be obligated, to bring an infringement
action at its own expense, in its own name and entirely under its own direction
and control. Dynavax, upon request of AstraZeneca, agrees to join in any such
litigation at AstraZeneca’s expense and to cooperate with AstraZeneca in
connection with such litigation. Where AstraZeneca notifies Dynavax that it does
not intend to take measures to remove such infringement, AstraZeneca may
nevertheless be joined as a party to any infringement action

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 68 of 104

      that is pursued and shall retain the right to be heard in such proceedings
and to defend the validity of the Patent asserted by Dynavax.     14.4.2   In
the event that either Party becomes aware of a suspected infringement of any
Collaboration Patent, such Party shall notify the other Party promptly.
Following such notification, the Parties shall confer. Other than in respect of
any Collaboration Patent solely covering a Reverted ISS, AstraZeneca shall have
the right, but shall not be obligated, to bring an infringement action or to
defend such proceedings at its own expense, in its own name and entirely under
its own direction and control. Dynavax, upon request of AstraZeneca, agrees to
join in any such litigation at AstraZeneca’s expense and to cooperate with
AstraZeneca in connection with such litigation. Where AstraZeneca notifies
Dynavax that it does not intend to take measures to remove such infringement,
AstraZeneca may nevertheless be joined as a party to any infringement action
that is pursued and shall retain the right to be heard in such proceedings and
to defend the validity of the Patent asserted by Dynavax. With respect to any
Collaboration Patent solely covering a Reverted ISS, Dynavax shall have the
right, but shall not be obligated, to bring an infringement action at its own
expense, in its own name and entirely under its own direction and control.
AstraZeneca, upon request of Dynavax, agrees to join in any such litigation at
Dynavax’s expense and to cooperate with Dynavax in connection with such
litigation. Where Dynavax notifies AstraZeneca that it does not intend to take
measures to remove such infringement, Dynavax may nevertheless be joined as a
party to any infringement action that is pursued and shall retain the right to
be heard in such proceedings and to defend the validity of the Patent asserted
by AstraZeneca.     14.4.3   If the Party having the first right to prosecute
any action described in Sections 14.4.1 or 14.4.2 fails to do so within (a) [ *
] days following notice of the alleged infringement or (b) [ * ] days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filings of such actions, whichever comes first, then the other Party shall have
the right, but not the obligation, to

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 69 of 104

      bring and control any such litigation at its own expense, in it own name
and entirely under its own direction and control.     14.4.4   In the event
either Party exercises the rights conferred in this Section 14.4 and recovers
any damages or other sums in such action, suit or proceeding or in settlement
thereof, such damages or other sums recovered shall first be applied to all
out-of-pocket costs and expenses incurred by such Party in connection therewith,
including reasonable attorneys fees. If after such reimbursement any funds shall
remain from such damages or other sums recovered, such funds shall be retained
by such Party that controlled the litigation.

14.5   Third Party Litigation. In the event of any actual or threatened suit
against Dynavax, AstraZeneca or its Affiliates, Sublicensees, Distributors or
customers alleging that the Development and/or Commercialization of CDs, Product
or Combination Product, or that the Development and/or Commercialization of a
Collaboration Patent or the Background Technologies or any part thereof by or on
behalf of AstraZeneca under this Agreement, infringes the Patent or other
intellectual property rights of any Person (an “Infringement Suit”), the Party
first becoming aware of such Infringement Suit shall promptly give written
notice to the other Party. AstraZeneca shall have the first right, but not the
obligation, through counsel of its choosing, to assume direction and control of
the defence of claims arising therefrom (including the right to settle such
claims at its sole discretion, subject to the provisions of this Section 14.5).
If AstraZeneca notifies Dynavax in writing that it does not wish to assume such
direction and control, Dynavax shall have the right, but not the obligation to,
at its sole cost and expense, defend against such claims; provided, however,
that Dynavax shall obtain the written consent of AstraZeneca prior to ceasing to
defend, settling or otherwise disposing of such claims. Dynavax shall be
entitled to be joined in any proceedings that may be brought against AstraZeneca
in relation to Dynavax’s Background Technology. If Dynavax does so elect to be
joined, it shall pay its own costs and expenses in relation to the proceedings.
AstraZeneca shall not make any admission or settle or otherwise compromise any
proceedings brought against it in relation to Dynavax’s Background Technology
without first obtaining the written consent of Dynavax, which shall not be
unreasonably withheld or delayed.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 70 of 104

    Notwithstanding anything in the foregoing, each Party shall have the right
to defend itself, using the counsel of its choice and at its own expense, any
claims or law suits brought against it by any Third Party, and each Party shall
have the right to settle any such claims or law suits on its own behalf, so long
as such settlement does not provide for the payment of money by the other Party
or performance obligations, or restrictions imposed upon, the other Party.  
14.6   Invalidity or Unenforceability Defences or Actions.

  14.6.1   In the event that a Third Party or Sublicensee asserts, as a defence
or as a counterclaim in any Infringement Suit under Section 14.5, that any
AstraZeneca Patent, Dynavax Patent or Collaboration Patent covering a Dynavax
ISS or Collaboration ISS is invalid or unenforceable, then the Party pursuing
such Infringement Suit shall promptly give written notice to the other Party.
AstraZeneca shall have the first right, but not the obligation, through counsel
of its choosing, to respond to such defence or defend against such counterclaim
(as applicable), including the right to settle or otherwise compromise such
claim with respect to the AstraZeneca Patents and Collaboration Patents (other
than in respect of any Collaboration Patent solely covering a Reverted ISS for
which Dynavax shall have the first right), and Dynavax shall have the first
right to do so with respect to Dynavax Patents (other than in respect of any
Dynavax Patent solely covering a CD or Product for which AstraZeneca shall have
the first right). If the Party having the first right notifies the other Party
in writing that it does not wish to respond to such defence or defend against
such counterclaim (as applicable), the other Party shall, at its sole cost and
expense, have the right but not the obligation to respond to such defence or
defend against such counterclaim (as applicable); provided, however, that such
other Party shall obtain the written consent of the Party having the first right
prior to ceasing to defend, settling or otherwise compromising such defence or
counterclaim.     14.6.2   Similarly, if a Third Party or Sublicensee asserts,
in a declaratory judgment action or similar action or claim filed by such Third
Party or Sublicensee, that any AstraZeneca Patent, Dynavax Patent or
Collaboration Patent covering the Dynavax ISS or Collaboration ISS is invalid or
unenforceable, then the Party

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 71 of 104

      first becoming aware of such action or claim shall promptly give written
notice to the other Party. AstraZeneca shall have the first right, but not the
obligation, through counsel of its choosing, to defend against such action or
claim, including the right to settle or otherwise compromise such claim with
respect to AstraZeneca Patents and Collaboration Patents (other than in respect
of any Collaboration Patent solely covering a Reverted ISS for which Dynavax
shall have the first right), and Dynavax shall have the right to do so with
respect to the Dynavax Patents (other than in respect of any Dynavax Patent
solely covering a CD or Product for which AstraZeneca shall have the first
right). If the Party having the first right to defend notifies the other Party
in writing that it does not wish to respond to or defend against or settle such
action or claim, the other Party shall, at its sole cost and expense, have the
right but not the obligation to defend against such action or claim; provided,
however, that such other Party shall obtain the written consent of the Party
having the first right prior to ceasing to defend, settling or otherwise
compromising of any such action or claim.

14.7   Cooperation. The Party other than the Party defending an action or claim
pursuant to this Article 14 (the “Non-Defending Party”) will provide to the
other Party (the “Defending Party”) all reasonable assistance requested by the
Defending Party in connection with any action, claim or suit under Article 14,
including allowing the Defending Party reasonable access to the Non-Defending
Party’s files and documents and to the Non-Defending Party’s personnel who may
have possession of relevant information, in all cases, during normal business
hours and with reasonable prior notice. In particular the Non-Defending Party
will promptly make available to the Defending Party, at the Defending Party’s
expense, all information in its possession or control that it is aware will
assist the Defending Party in responding to any such action, claim or suit under
Article 14.   14.8   Compliance with Third Party Licences. To the extent any
provision in this Article 14 is inconsistent with the requirements in any
licence agreement between a Party and any Third Party existing as of the
Effective Date (including without limitation the license agreement between
Dynavax and the Regents), including without limitation the rights and procedures
for the filing, prosecution and maintenance of any Patents,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 72 of 104

    the enforcement of any Patents, or the defense of any Third Party claims,
the terms and conditions in such Third Party agreement(s) shall control.   14.9
  Costs and Expenses. AstraZeneca shall have the right to [ * ]. Any royalties
payable by AstraZeneca with respect to the manufacture, use or sale of Products
may result in a reduction of royalties payable to Dynavax, pursuant to
Section 10.4 and subject to Section 10.7. For the avoidance of doubt, where
Indirect Taxes apply to milestones, royalties or costs, the Parties shall
invoice these sums according to Applicable Law. Any amounts recovered by
AstraZeneca in connection with any action, claim or suit under Article 14 shall
first be applied to all out-of-pocket costs and expenses incurred by AstraZeneca
in connection therewith, including reasonable attorneys fees and any such sums
remaining shall be retained by AstraZeneca and shall be included in the
calculation of Net Sales.   15   Adverse Event Reporting   15.1   Overview.
AstraZeneca shall maintain a record of all non-medical and medical
Product-related or Combination Product-related complaints and reports of adverse
events that it receives with respect to any Product or Combination Product as
appropriate. AstraZeneca shall be responsible for reporting to Regulatory
Authorities any adverse experiences and safety issues for each Product and
Combination Product in compliance with the requirements of the U.S. Food, Drug
and Cosmetic Act, 21 U.S.C. § 321 et seq., the regulations promulgated
thereunder, and equivalent foreign laws, rules and regulations. Without limiting
the foregoing, upon AstraZeneca’s written request, Dynavax shall provide
AstraZeneca with any information reasonably necessary for AstraZeneca to comply
with all Applicable Law with respect to the Dynavax ISS, Collaboration ISS, the
Product and Combination Product(s), as the case may be.       In the event that
Dynavax exercises its option to co-promote the Product or any Combination
Product(s) in the United States of America and the Parties enter into a written
co-promotion agreement pursuant to Section 8.5, Dynavax shall, at least [ * ]
months prior to commencing such co-promotion, develop appropriate adverse
experience reporting procedures to record all non-medical and medical
product-related

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 73 of 104

    complaints and reports of adverse events that it receives with respect to
any Product or Combination Product(s).   15.2   Complaints. AstraZeneca shall
maintain a record of any and all complaints it receives with respect to the
Product and any Combination Products. Dynavax shall notify AstraZeneca in
reasonable detail of any complaint received by it within [ * ] after the event,
and in any event in sufficient time to allow AstraZeneca to comply with all
Applicable Law in any country in which the Product or any Combination Product is
being developed, marketed or sold.   16   Product Recall   16.1   Notification
and Recall. In the event that any Governmental Authority issues or requests a
recall or takes similar action in connection with a CD, the Product or any
Combination Product, or in the event [ * ], AstraZeneca shall promptly advise
Dynavax thereof by telephone or facsimile. Following notification of a recall,
AstraZeneca shall decide and have control of whether to conduct a recall or
market withdrawal (except in the case of a government-mandated recall) in the
Territory and the manner in which any such recall or market withdrawal shall be
conducted.   16.2   Recall Expenses. AstraZeneca shall bear the expenses of any
recall of a CD, the Product or any Combination Product; provided, however, that
Dynavax shall bear the expense of a recall to the extent that such recall
resulted from Dynavax’s breach of its obligations hereunder or Dynavax’s
negligence or willful misconduct or intentional omission. Such expenses of
recall shall include expenses for notification, destruction and return of the
recalled Product or Combination Product and any refund to customers of amounts
paid for the recalled Product or Combination Product.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 74 of 104

17   Trademarks.       AstraZeneca shall have the sole right to select the
Trademarks for the marketing and sale of the Product and any Combination
Product(s) in the Territory. AstraZeneca shall own such Trademarks and all
rights and goodwill with respect thereto. AstraZeneca agrees not to adopt or use
any trademarks, brand names, words, logos, symbols, letters, designs or marks
that would be confusingly similar to Dynavax’s trademarks. Dynavax shall not,
and shall not permit its Affiliates to, use any trademark that is the same as or
confusingly similar to, misleading or deceptive with respect to or that dilutes
the Trademarks.   18   Representations and Warranties   18.1   Each Party
represents and warrants to the other that:

  18.1.1   it has full legal power to extend the rights and licences granted to
the other under this Agreement and perform its obligations hereunder;     18.1.2
  it has full power and authority to enter into this Agreement and has taken all
necessary action on its part required to authorise the execution and delivery of
this Agreement;     18.1.3   its employees and agents who are performing any
activities under this Agreement or who have access to Confidential Information
are bound, without request for additional compensation, to Articles 6, 13 and 14
of this Agreement;     18.1.4   neither it nor any researcher engaged by it, in
any capacity, in the Joint Research Programme has been debarred or is subject to
debarment or has otherwise been disqualified or suspended from performing
scientific or clinical investigations or otherwise subjected to any restrictions
or sanctions by the FDA or any other governmental or regulatory authority or
professional body with respect to the performance of scientific or clinical
investigations;     18.1.5   to the best of its Knowledge and belief, this
Agreement is legally binding upon it and enforceable in accordance with its
terms, and the execution, delivery and performance of this Agreement by it does
not conflict with any agreement,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 75 of 104

      instrument or understanding, oral or written, to which it is a party or by
which it may be bound, nor violate any material law or regulation of any
Governmental Authority having jurisdiction over it;     18.1.6   it has not
granted, and will not grant during the Term of the Agreement, any right to any
Third Party that would conflict with the rights granted to the other Party
hereunder;     18.1.7   it has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder;     18.1.8   it is aware of no
action, suit or inquiry or investigation instituted by any governmental agency
that questions or threatens the validity of this Agreement; and     18.1.9   to
the best of its Knowledge and belief, all necessary consents, approvals and
authorizations of all governmental authorities and other Persons required to be
obtained by such Party to enter into, or perform its obligations under, this
Agreement have been obtained.

18.2   Dynavax further represents and warrants that as of the Effective date:

  18.2.1   Dynavax is the sole and exclusive owner of the entire right, title
and interest in the Dynavax Patents listed on Exhibit B(1) (the “Owned Patents”)
and is entitled to grant the licences specified herein. Such rights are not
subject to any encumbrance, lien or claim of ownership by any Third Party.
Dynavax is the sole and exclusive licensee of and Controls all right, title and
interest in and to the Dynavax Patents listed in Exhibit B(2) (the “In-licensed
Patents”) and is entitled to grant the licences specified herein. Such rights
are not subject to any encumbrance, lien or claim of ownership by any Third
Party, other than the Third Party from which such rights are licensed. True,
complete and correct copies of the complete file wrapper and other documents and
materials relating to the prosecution, defence, maintenance, validity and
enforceability of the Owned Patents and the In-licensed Patents and all license
and other agreements regarding the In-licensed Patents (the “In-Licence
Agreements”), as amended to the date hereof, have been provided to

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 76 of 104

      AstraZeneca prior to the date first above written. The Owned Patents and
the In-licensed Patents constitute all of the licensed Dynavax Patents as of the
Effective Date. During the Term, Dynavax shall not encumber or diminish the
rights granted to AstraZeneca hereunder with respect to the licensed Dynavax
Patents, including by not [ * ]. Dynavax shall promptly provide AstraZeneca with
notice of any alleged, threatened or actual breach of any In-Licence Agreement.
As of the Effective Date, none of Dynavax, its Affiliates and, to the best of
their Knowledge, any Third Party is in breach of any In-Licence Agreement;    
18.2.2   All information and data provided by or on behalf of Dynavax to
AstraZeneca on or before the Effective Date in contemplation of this Agreement
was and is true and accurate in all material respects, and Dynavax has not
failed to disclose, or cause to be disclosed, any information or data that would
cause the information and data that has been disclosed to be individually, or in
the aggregate, misleading in any material respect;     18.2.3   To Dynavax’s
Knowledge, the licensed Dynavax Patents are being diligently procured from the
respective Patent Offices in accordance with all applicable laws and
regulations. The licensed Dynavax Patents have been filed and maintained
properly and correctly and all applicable fees have been paid on or before the
due date for payment;     18.2.4   As of the Effective Date, to the best of
Dynavax’s and its Affiliates’ Knowledge, there is no actual infringement or
threatened infringement of the licensed Dynavax Patents, licensed Dynavax
Know-How or any regulatory documentation by any Person.     18.2.5   To the best
of Dynavax’s and its Affiliates’ Knowledge and except as disclosed in
Schedule 18.2.5, AstraZeneca’s use Exploitation of the regulatory documentation,
the licensed Dynavax Patents or licensed Dynavax Know-How hereunder will not
infringe any Patent or other intellectual property or proprietary right of any
Person;     18.2.6   The licensed Dynavax Patents and the licensed Dynavax
Know-How existing as of the Effective Date are subsisting and to the best of
Dynavax’s knowledge

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 77 of 104

      are not invalid or unenforceable, in whole or in part, except to the
patent properties identified in Schedule 18.2.6, as to which no representation
is made. To Dynavax’s Knowledge, the conception, development and reduction to
practice of the regulatory documentation, the licensed Dynavax Patents and
licensed Dynavax Know-How existing as of the Effective Date have not constituted
or involved the misappropriation of trade secrets or other rights or property of
any Person. There are no claims, judgments or settlements against or amounts
with respect thereto owed by Dynavax relating to the regulatory documentation,
the licensed Dynavax Patents or the licensed Dynavax Know-How. Except as
disclosed in Schedule 18.2.6, no claim or litigation has been brought or
threatened by any Person alleging, and Dynavax is not aware of any possible
claim, whether or not asserted, that (a) the licensed Dynavax Patents or the
licensed Dynavax Know-How are invalid or unenforceable or (b) the regulatory
documentation, the licensed Dynavax Patents or the licensed Dynavax Know-How or
the disclosing, copying, making, assigning, licensing or use of the regulatory
documentation, the licensed Dynavax Patents or the licensed Dynavax Know-How, or
products and services embodying the regulatory documentation, or the Dynavax
ISS, Collaboration ISS, CDs, Product or Combination Product(s) violates,
infringes or otherwise conflicts or interferes with any intellectual property or
proprietary right of any Person;     18.2.7   Dynavax has not previously entered
into any agreement, whether written or oral, with respect to, or otherwise
assigned, transferred, licensed, conveyed or otherwise encumbered its right,
title or interest in or to, the licensed Dynavax Patents, licensed Dynavax
Know-How, regulatory documentation, or the Dynavax ISS and/or Collaboration ISS
(including by granting any covenant not to sue with respect thereto) that is
inconsistent with the rights and licences granted to AstraZeneca under this
Agreement;     18.2.8   In respect of the pending United States patent
applications included in the licensed Dynavax Patents, Dynavax has presented all
relevant prior art of which it has Knowledge to the relevant Patent Examiner at
the United States Patent and Trademark Office;

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 78 of 104

  18.2.9   The licensed Dynavax Patents represent all Patents within Dynavax’s
Control as of the Effective Date that are directly related to, or are necessary,
for the manufacture, use, offer for sale or sale of the Dynavax ISS and/or the
Collaboration ISS;     18.2.10   Any licensed Dynavax Know-How has been kept
confidential or has been disclosed to Third Parties only under terms of
confidentiality;     18.2.11   Dynavax has made (and will make) available to
AstraZeneca all regulatory documentation, licensed Dynavax Know-How and other
Information in its possession or Control directly related to any Dynavax ISS
and/or Collaboration ISS and all such regulatory documentation, licensed Dynavax
Know-How and other Information are (and, if made available after the Effective
Date, will be) true, complete and correct. As of the Effective Date, Dynavax has
prepared, maintained and retained all regulatory documentation that is required
to be maintained or reported pursuant to and in accordance with good laboratory
and clinical practice and Applicable Law and all such information is true,
complete and correct and what it purports to be;     18.2.12   Dynavax shall
obtain from each of its Affiliates, Sublicensees, employees and agents, and from
the employees and agents of its Affiliates, Sublicensees and agents, who are
performing tests or studies, or are otherwise participating in the Research of
the Dynavax ISS and/or Collaboration ISS, CDs, Product or Combination Product or
who otherwise have access to any AstraZeneca Confidential Information, rights to
any and all Information that relate to the Dynavax ISS and/or Collaboration ISS,
CDs, Product and Combination Product, such that AstraZeneca shall, by virtue of
this Agreement, receive from Dynavax, without payments beyond those required by
this Agreement, the licences and other rights granted to AstraZeneca hereunder.

18.3   Each Party shall comply with all laws, rules and regulations that govern
the Party’s performance under this Agreement, including all United States and
multilateral export laws and regulations.   18.4   Nothing in this Agreement
shall be construed as a warranty or representation by either Party of the
success of the Joint Research Programme or the Joint Research Plan.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 79 of 104

18.5   DISCLAIMER. OTHER THAN AS PROVIDED IN THIS ARTICLE 18, THE PARTIES
DISCLAIM ANY AND ALL WARRANTIES OF ANY KIND WITH REGARD TO THE COLLABORATION
MATERIALS OR THE BACKGROUND TECHNOLOGIES, WHETHER EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ANY
WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.   19  
Indemnification and Insurance   19.1   Indemnification of Dynavax. In addition
to any other remedy available to Dynavax, AstraZeneca shall indemnify, defend
and hold harmless Dynavax, its Affiliates and its and their respective
directors, officers and employees in full and on demand, from and against any
and all Losses incurred by them to the extent resulting from or arising out or
in connection with any claims made or suits brought by a Third Party
(collectively, “Third Party Claims”) against Dynavax, its Affiliates,
Sublicensees, and their respective directors, officers or employees:

  19.1.1   that arise or result from any intentional misconduct or gross
negligence on the part of AstraZeneca, its Affiliates, Distributors,
Sublicensees or agents in performing any activity contemplated by this
Agreement, or the breach of any provision of this Agreement (including a breach
of a warranty or Applicable Law) by AstraZeneca; or     19.1.2   that allege
that the claimant has suffered personal injury or death as a result of use of
the Product or Combination Product(s) or of AstraZeneca’s Development,
manufacture, use, handling, storage, sale, offer for sale, importation, or other
disposition of the Product or any Combination Product(s),

    except for any Losses for which Dynavax has an obligation to indemnify
AstraZeneca and its Affiliates pursuant to Section 19.2.   19.2  
Indemnification of AstraZeneca. In addition to any other remedy available to
AstraZeneca, Dynavax shall indemnify, defend and hold harmless AstraZeneca, its
Affiliates, Distributors, Sublicensees and its and their respective directors,
officers

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 80 of 104

    and employees in full and on demand, from and against any and all Losses
incurred by them to the extent resulting from or arising out of or in connection
with any Third Party Claims against AstraZeneca, its Affiliates, Distributors or
Sublicensees or their respective directors, officers or employees that:

  19.2.1   arise or result from any intentional misconduct or gross negligence
on the part of Dynavax, its Affiliates, Sublicensees or agents in performing any
activity contemplated by this Agreement, or the breach of any provision of this
Agreement by Dynavax;     19.2.2   allege that the claimant has suffered
personal injury or death as a result of use of any product incorporating a
Reverted ISS or reverted CD or of Dynavax’s development, manufacture, use,
handling, storage, sale, offer for sale, importation, or other disposition of
such reverted ISS, product(s) or CD(s);     19.2.3   in the event that the
Agreement is terminated and Dynavax continue to Develop and Commercialize any
CD, Product or Combination Product directly or through a Third Party, allege
that the claimant has suffered personal injury or death as a result of use of
any CD, Product or Combination Product or of Dynavax’s Development, manufacture,
use, handling, storage, sale, offer for sale, importation, or other disposition
of such Product or Combination Product(s), after the date of termination;

    in all cases except for any Losses for which AstraZeneca has an obligation
to indemnify Dynavax and its Affiliates pursuant to Section 19.1.   19.3   [ * ]
  19.4   Notice of Claim. An Indemnified Party shall give the Indemnifying Party
prompt written notice of any Losses or discovery of fact upon which such
Indemnified Party intends to base a request for indemnification under
Section 19.1, 19.2 or 19.3 (an “Indemnification Claim Notice”). In no event
shall the Indemnifying Party be liable for any Loss that results from any delay
in providing the Indemnification Claim Notice. Each Indemnification Claim Notice
shall contain a description of the claim and the nature and amount of the Loss
claimed (to the extent that the nature and amount of such Loss is known at such
time). The Indemnified Party shall furnish

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 81 of 104

    promptly to the Indemnifying Party copies of all papers and official
documents received in respect of any such Loss. For the avoidance of doubt, all
indemnification claims in respect of a Party, its Affiliates or their respective
directors, officers, employees and agents (each, an “Indemnitee”) shall be made
solely by such Party to this Agreement.   19.5   Indemnification Procedures. The
obligations of an Indemnifying Party under this Article 19 shall be governed by
and contingent upon the following:

  19.5.1   Assumption of Defence. At its option, the Indemnifying Party may
assume the defence of any Third Party Claim by giving written notice to the
Indemnified Party within [ * ] days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defence of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgement
that the Indemnifying Party is liable to indemnify any Indemnitee in respect of
the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defences it may assert against any Indemnified Party’s claim for
indemnification.     19.5.2   Control of Defence. Upon the assumption of the
defence of a Third Party Claim by the Indemnifying Party:

  (e)   the Indemnifying Party may appoint as lead counsel in the defence of the
Third Party Claim any legal counsel selected by the Indemnifying Party, which
shall be reasonably acceptable to the Indemnified Party, and     (f)   Except as
expressly provided in Section 19.5.3, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party or any Indemnitee in connection with the analysis, defence or
settlement of the Third Party Claim. In the event that it is ultimately
determined that the Indemnifying Party is not obligated to indemnify, defend or
hold harmless an Indemnitee from and against the Third Party Claim, the
Indemnified Party shall reimburse the Indemnifying Party for any and all costs
and expenses (including lawyers’ fees and costs of suit) and

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 82 of 104

      any Loss incurred by the Indemnifying Party in its defence of the Third
Party Claim with respect to such Indemnified Party or Indemnitee.

  19.5.3   Right to Participate in Defence. Without limiting Section 19.5.1 or
19.5.2, any Indemnitee shall be entitled to participate in, but not control, the
defence of a Third Party Claim and to retain counsel of its choice for such
purpose; provided, however, that such retention shall be at the Indemnitee’s own
expense unless, (a) the Indemnifying Party has failed to assume the defence and
retain counsel in accordance with Section 19.5.1 (in which case the Indemnified
Party shall control the defence), or (b) the interests of the Indemnitee and the
Indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both parties under
Applicable Law, ethical rules or equitable principles.     19.5.4   Settlement.
With respect to all Losses, where the Indemnifying Party has assumed the defence
of a Third Party Claim in accordance with Section 19.5.1, (i) the Indemnifying
Party shall have authority to consent to the entry of any judgement, enter into
any settlement or otherwise dispose of such Losses, provided that it obtains the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed, and (ii) no Indemnified Party or Indemnitee
shall admit any liability with respect to, or settle, compromise or discharge,
any such Third Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld.     19.5.5  
Cooperation. If the Indemnifying Party chooses to defend or prosecute any Third
Party Claim, the Indemnified Party shall, and shall cause each other Indemnitee
to, reasonably cooperate in the defence or prosecution thereof and shall furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith. Such cooperation shall include
access during normal business hours by the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Third Party Claim, and making the Indemnified Party,
the Indemnitees and its and their

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 83 of 104

      employees and agents available on a mutually convenient basis to provide
additional information and explanation of any records or information provided,
and the Indemnifying Party shall reimburse the Indemnified Party for all of its
related reasonable out-of-pocket expenses.     19.5.6   Expenses. Except as
expressly provided above, the reasonable and verifiable costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
in connection with any claim shall be reimbursed on a quarterly basis by the
Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the Indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

19.6   LIMITATION ON DAMAGES. EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, OR WITH RESPECT TO THIRD
PARTY CLAIMS UNDER SECTION 19.1 OR 19.2, NO PARTY OR ANY OF ITS AFFILIATES SHALL
BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR
LOST PROFITS, MILESTONES OR ROYALTIES, WHETHER IN CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (a) THE
DEVELOPMENT, MANUFACTURE, USE OR SALE OF ANY PRODUCT OR COLLABORATION ISS
DEVELOPED, MANUFACTURED OR MARKETED HEREUNDER, OR (b) ANY BREACH OF OR FAILURE
TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT.   19.7   Insurance. Each
Party shall have and maintain such type and amounts of liability insurance as is
normal and customary in the pharmaceutical industry generally for Persons
similarly situated, and shall upon request provide the other Party with a copy
of its policies of insurance in that regard, along with any amendments and
revisions thereto.   20   Term and Termination   20.1   Term. This Agreement
shall become effective on the Effective Date and shall continue in full force
and effect until the earlier of (i) expiration or termination of all

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 84 of 104

    payment obligations to Dynavax under this Agreement, or (ii) the effective
date of termination pursuant to Sections 20.2, 20.3, 20.4, 20.5 or 20.6 or
Section 21.4 below (the “Term”). The Term shall expire on the Product, or a
Combination Product by Combination Product and country by country basis within
the Territory.   20.2   Termination by AstraZeneca. AstraZeneca may terminate
this Agreement if it determines, in its sole discretion, that it does not wish
to pursue the Joint Research Programme or the further research, development,
launch or sale of Dynavax ISS, Collaboration ISS, Candidate Drugs, Product or
Combination Product(s) for any reason, including but not limited to, a
scientific, technical, regulatory or commercial reasons, including [ * ].
AstraZeneca shall promptly notify Dynavax in writing of such determination and
provide Dynavax with the pertinent information with respect thereto. Promptly
following the receipt of such notice from AstraZeneca, the Parties shall discuss
in more detail the reasons for such termination in good faith. Following such
discussion, AstraZeneca may, at its sole discretion, terminate this Agreement in
its entirety or with respect to the Product or one or more Combination Products
or one or more countries in the Territory upon [ * ] days’ prior written notice.
Further, AstraZeneca shall have the right in its sole discretion to terminate
this Agreement with respect to a country upon [ * ] days’ prior written notice
in the event that any Governmental Authority takes, fails to take, or reasonably
could be expected to take or fail to take, any action with respect to the CD,
Product or any Combination Product that could have an adverse effect on the
Development and/or Commercialization of the CD, Product or Combination
Product(s) in such country; provided, however, that AstraZeneca shall have the
right to terminate this Agreement with respect to all of Europe if such country
is in Europe and AstraZeneca shall have the right to terminate this Agreement in
its entirety if such country is or is in a Major Market. In the event of any
such termination, if such termination occurs at a time when AstraZeneca is
conducting or sponsoring a clinical trial of a CD, the Product or any
Combination Product, AstraZeneca shall [ * ].   20.3   Termination for
Infringement of Third Party Rights.

  20.3.1   If a Triggering Event occurs with respect to a country, AstraZeneca
shall have the right upon written notice to Dynavax to terminate this Agreement
with respect to such country if at any time (a) AstraZeneca is unable to obtain
such

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 85 of 104

      a licence on commercially reasonable terms or (b) AstraZeneca in good
faith believes that negotiation with a Third Party pursuant to Section 6.4 with
respect to such country is not likely to result in a commercially reasonable
agreement; provided, however, that AstraZeneca shall have the right to terminate
this Agreement with respect to all of Europe if such country is in Europe and
AstraZeneca shall have the right to terminate this Agreement in its entirety if
such country is or is in a Major Market.     20.3.2   If a Third Party
institutes an Infringement Suit with respect to a country, AstraZeneca shall
have the right upon written notice to Dynavax to terminate this Agreement with
respect to such country if [ * ]; provided, however, that AstraZeneca shall have
the right to terminate this Agreement with respect to all of Europe if such
country is in Europe and AstraZeneca shall have the right to terminate this
Agreement in its entirety if such country is or is in a Major Market.

20.4   Termination by Dynavax for Lack of Diligence. In addition to the rights
of termination in the event of material breach set forth in Section 20.5.1,
Dynavax may terminate this Agreement, in its entirety or on a Dynavax
ISS-by-Dynavax ISS, Collaboration ISS-by-Collaboration ISS, CD by CD, Product or
Combination Product-by-Combination Product basis, upon [ * ] days advance
written notice to AstraZeneca in the event that an arbitrator determines
pursuant to Section 24.13 that AstraZeneca has failed to fulfil its Commercially
Reasonable Efforts obligations under Section 8.10.   20.5   Termination by
Either Party. In addition to any other provision of this Agreement expressly
providing for termination of this Agreement, this Agreement may be terminated
immediately by either Party upon notice to the other Party:

  20.5.1   if it believes that the other Party is in material breach of this
Agreement, in which case the non-breaching Party may deliver notice of such
material breach to the other Party, such notice to describe in detail the nature
of such breach. The allegedly breaching Party shall have [ * ] days from receipt
of such notice to cure such breach (or, if such default cannot be cured within
such [ * ] day period, the breaching Party must commence actions to cure such
default

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 86 of 104

      during such [ * ] day period and diligently continue such actions until
the cure is effected). Any such termination shall become effective at the end of
such [ * ] day period unless the breaching Party has cured any such breach or
default prior to the expiration of such [ * ] day period (or, if such default is
capable of being cured but cannot be cured within such [ * ] day period, the
breaching Party has commenced and diligently continued actions to cure such
default provided always that, in such instance, such cure must have occurred
within [ * ] days after notice thereof was provided to the breaching Party by
the non-breaching Party to remedy such default);     20.5.2   if such other
Party ceases or threatens to cease to carry on the whole or substantially the
whole of its business or that part of its business to which this Agreement
relates;     20.5.3   if such other Party shall file in any court or agency,
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an the appointment of a
receiver or trustee of such other Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, or if the other Party shall propose or be a Party to
any dissolution or liquidation, or if the other Party shall make an assignment
for the benefit of its creditors;     20.5.4   if any encumbrancer takes
possession of any material part of the assets of another Party; or     20.5.5  
if any distress, execution or other such process is levied or enforced upon or
against any of the material assets of the other Party.

    It is understood that termination pursuant to this Section 20.5 shall be a
remedy of last resort and may be invoked only in the case where the breach
cannot be reasonably remedied by the payment of money damages. If a Party gives
notice of termination under this Section 20.5, and the other Party disputes
whether such notice was proper, then the issue of whether this Agreement has
been terminated shall be resolved in accordance with Article 24. If as a result
of such dispute resolution process it is determined that the notice of
termination was proper, then such termination shall be

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 87 of 104

    deemed to have been effective [ * ] days following the date of receipt of
the notice of termination. If as a result of such dispute resolution process it
is determined that the notice of termination was improper, then no termination
shall have occurred and this Agreement shall remain in effect.   20.6   Change
of Control. Upon a Change of Control of Dynavax at any time during the Joint
Research Programme, AstraZeneca shall have the right to (a) terminate this
Agreement in its entirety by delivering written notice of termination to Dynavax
at any time within [ * ] months after the date of such Change of Control or
(b) terminate only the Parties’ collaboration under the Joint Research Programme
with immediate effect thereby ending the Research Term. In the event AstraZeneca
exercises the latter option, AstraZeneca shall be under no obligation to provide
Dynavax with any further compensation pursuant to Article 7 but shall remain
responsible for payments under Articles 9 and 10. Following such termination of
the Research Term, Dynavax shall immediately provide AstraZeneca with all
Collaboration Technology generated by it under the Joint Research Programme and
not previously provided to AstraZeneca and shall immediately return to
AstraZeneca all AstraZeneca Confidential Information, including any and all
copies thereof, and those portions of any documents, memoranda, notes, studies,
analyses or other material prepared by or on behalf of Dynavax that incorporate
or are derived from such Confidential Information. For the avoidance of doubt,
in the event of such termination, Dynavax shall have no further rights to use
any Collaboration Technology, AstraZeneca Technology or AstraZeneca Confidential
Information for any purpose in the Field. [ * ]. The Agreement shall remain
valid and in full force and effect in all other respects. Upon a Change of
Control of AstraZeneca at any time during the Term, the successor in interest
and/or surviving entity shall continue to perform the obligations of and
exercise the rights of AstraZeneca pursuant to this Agreement in the same manner
as intended by AstraZeneca as of the Effective Date.   20.7   Consequences of
Termination.

  20.7.1   Payment by AstraZeneca. Upon termination of this Agreement by
AstraZeneca pursuant to Section 20.2 prior to the [ * ] anniversary of the
Effective Date, AstraZeneca shall make a lump sum payment to Dynavax to

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 88 of 104

      compensate Dynavax for such early termination in an amount equal to [ * ];
provided, however, that AstraZeneca shall have no obligation to make such
payment in the event it terminates this Agreement pursuant to Section 20.5.1 or
20.6 or Section 21.4. For clarity, the foregoing lump sum payment shall be in
addition to any ongoing payment obligations AstraZeneca may have for existing
clinical trials pursuant to Section 20.2. In addition to the lump sum, and on
condition that Dynavax maintain the level of internal Dynavax FTE support
existing as at the date of termination to any continuing research activities
previously covered by the Joint Research Programme, AstraZeneca shall meet [ * ]
of any reasonable external FTE costs Dynavax incurs during the period of [ * ]
months following immediately after the date of the termination. AstraZeneca
shall have no obligation to make such additional external FTE contribution in
the event it terminates this Agreement pursuant to Section 20.5.1 or 20.6 or
Section 21.4.     20.7.2   Cessation of Obligations; Return of Materials. Upon
termination of this Agreement, Dynavax shall promptly cease its performance of
obligations under this Agreement. The expiration or termination of this
Agreement shall be without prejudice to any rights or obligations of the Parties
that may have accrued prior to such expiration or termination and, except as
otherwise expressly provided herein, shall not limit any rights or remedies
which may be available at law or otherwise. Upon the termination or expiration
of this Agreement, each Party shall, at its sole expense, promptly return to the
other Party all Confidential Information of such other Party and, at such other
Party’s option, either destroy or return to such other Party all materials
received from such other Party, except to the extent that the Receiving Party
has a continuing licence to use such materials. Notwithstanding the foregoing,
the General Counsel of each Party may retain one copy of each business document
generated by such Party in connection with this Agreement for archival purposes
only, and all such retained documents shall be subject to the confidentiality
obligations of this Agreement.     20.7.3   Licences.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 89 of 104

  (g)   Upon termination of this Agreement in its entirety by AstraZeneca
pursuant to Section 20.2 or 20.3 or by Dynavax pursuant to Section 20.4 or
Section 20.5, all licenses to AstraZeneca under Section 6.2 shall terminate, and
(A) AstraZeneca shall, and hereby does, grant to Dynavax an exclusive,
worldwide, perpetual, irrevocable, royalty-free license, with right to
sublicense and to enforce patents, under the AstraZeneca Technology, to make,
have made, use, import, offer for sale and sell the then current Dynavax ISS,
Collaboration ISS, CD, Product and Combination Product(s) in the Field, and (B)
[ * ]. Dynavax shall have the right to use [ * ].     (h)   Upon termination by
AstraZeneca of AstraZeneca’s obligations and/or license rights to a specific
Dynavax ISS, Collaboration ISS, CD, Product and/or Combination Product pursuant
to Sections 20.2 or 20.3, the license to AstraZeneca under Section 6.2 shall
terminate solely as to such Dynavax ISS, Collaboration ISS, CD, Product and/or
Combination Product(s), and (A) AstraZeneca shall, and hereby does, grant to
Dynavax an exclusive, worldwide, perpetual, irrevocable, royalty-free license,
with right to sublicense and to enforce patents, under the AstraZeneca
Technology, to make, have made, use, import, offer for sale and sell such
Dynavax ISS, Collaboration ISS, CD, Product and Combination Product(s) in the
Field, and (B) [ * ]. Dynavax shall have the right to use [ * ].     (i)   Upon
termination by AstraZeneca of AstraZeneca’s obligations and/or license rights to
a specific Dynavax ISS, Collaboration ISS, CD, Product and/or Combination
Product in a particular country pursuant to Sections 20.2 or 20.3, the license
to AstraZeneca under Section 6.2 shall terminate solely as to such Dynavax ISS,
Collaboration ISS, CD, Product and/or Combination Product(s) in such country,
and (A) AstraZeneca shall, and hereby does, grant to Dynavax an exclusive,
worldwide, perpetual, irrevocable, royalty-free license, with right to
sublicense and to enforce patents, under the AstraZeneca Technology, to make,
have made, use, import, offer for sale and sell such Dynavax

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 90 of 104

      ISS, Collaboration ISS, CD, Product and Combination Product(s) in the
Field in such country only and (B) [ * ]. Dynavax shall have the right to use [
* ].     (j)   Upon termination of this Agreement by AstraZeneca pursuant to
Section 20.5.1, the licenses to AstraZeneca under Section 6.2 shall remain in
effect. In such case, AstraZeneca shall remain liable for [ * ] of the milestone
payments and [ * ] of the royalties due under Article 10 and Section 10.7 shall
cease to apply. The foregoing milestone and royalty reduction shall not be an
exclusive remedy, but any claim for money damages by AstraZeneca shall be
reduced by the economic effect of such [ * ] reduction in milestone payments and
royalty obligations.. Following termination under Section 20.5.1 AstraZeneca
shall be relieved of its remaining obligations to Dynavax under this Agreement
except for AstraZeneca’s obligations under Articles 9, 10 (other than
Section 10.7), 13, 14, and 19.     (k)   For clarity, in the event of
termination of this Agreement in its entirety or in part by AstraZeneca or
Dynavax (as appropriate) pursuant to Sections 20.2, 20.3, 20.4 or 20.5, if the
Product or Combination Product at the time of termination is being
Commercialized with or has been the subject of human clinical trials that
included a delivery device, AstraZeneca shall [ * ]. In particular, if such
device was a proprietary AstraZeneca device, then for the purposes of the above
sentence, AstraZeneca shall [ * ]. If such device was a Third Party device, then
AstraZeneca shall [ * ].

  20.7.4   Manufacturing. Upon termination of this Agreement in whole or in part
by AstraZeneca pursuant to Sections 20.2 or 20.3 or by Dynavax pursuant to
Section 20.4, AstraZeneca shall immediately provide to Dynavax copies of process
and manufacturing technology, material and data sufficient to enable Dynavax
concurrently to produce and supply any Product or Combination Product that was
being Commercialized. AstraZeneca shall provide reasonable assistance to Dynavax
to effect such transfers in an orderly fashion and to enable Dynavax to begin
manufacturing and supplying the Product

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 91 of 104

      and/or Combination Product as soon as possible to minimize any disruption
in the continuity of supply.

20.8   Survival. The following provisions shall survive the expiration or
termination of this Agreement: Articles 1, 2, 13, 19, 23 through 28, 30, 31 and
32 and Sections 3.8, 7.3, 10.14, 18.5, 20.7 and 20.8, together with any sections
referenced in such surviving provisions or necessary to give them effect.
Termination of this Agreement shall not relieve the Parties of any liability
that accrued hereunder prior to the effective date of such termination.
Termination of this Agreement shall not preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation.   20.9   Rights in Bankruptcy. All rights and
licences granted under or pursuant to this Agreement by Dynavax are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code or analogous provisions of Applicable Law outside the United States,
licences of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States (hereinafter “IP”). The Parties agree that each of the Parties, as
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code or any
other provisions of Applicable Law outside the United States that provide
similar protection for IP. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against Dynavax on the one hand,
or AstraZeneca on the other hand, under the U.S. Bankruptcy Code or analogous
provisions of Applicable Law outside the United States, AstraZeneca or Dynavax,
as applicable, shall be entitled to a complete duplicate of (or complete access
to, as appropriate) any such IP and all embodiments of such IP, which, if not
already in such Party’s possession, shall be promptly delivered to it upon such
Party’s written request therefor.   21   Force Majeure   21.1   In this
Agreement, “Force Majeure” means an event which is beyond a non-performing
Party’s reasonable control, including an act of God, act of the other Party,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 92 of 104

    strike, lock-out or other industrial/labour dispute (whether involving the
workforce of the Party so prevented or of any other Person), war, riot, civil
commotion, terrorist act, malicious damage, epidemic, quarantine, fire, flood,
earthquake, storm, natural disaster or compliance with any law or governmental
order, rule, regulation or direction (including changes in the requirements of
the health authorities), whether or not it is later held to be invalid.
Notwithstanding the foregoing, the payment of invoices due and owing hereunder
shall not be delayed by the payer because of a Force Majeure affecting the
payer, unless such Force Majeure specifically precludes the payment process.  
21.2   The Force Majeure Party shall, within [ * ] days of the occurrence of a
Force Majeure event, give notice in writing to the other Party specifying the
nature and extent of the event of Force Majeure, its anticipated duration and
any action being taken to avoid or minimize its effect. Subject to providing
such notice and to Section 21.1, the Force Majeure Party shall not be liable for
delay in performance or for non-performance of its obligations under this
Agreement, in whole or in part, nor shall the other Party have the right to
terminate this Agreement, except as otherwise provided in this Agreement, where
non-performance or delay in performance has resulted from an event of Force
Majeure. The suspension of performance allowed hereunder shall be of no greater
scope and no longer duration than is reasonably required.   21.3   The Force
Majeure Party shall use reasonable endeavours, without being obligated to incur
any expenditure or cost, to bring the Force Majeure event to a close or to find
a solution by which this Agreement may be performed despite the continuation of
the event of Force Majeure.   21.4   If the Force Majeure Party is prevented
from performing its obligations due to a Force Majeure event for a continuous
period in excess of [ * ] days after the date of the occurrence of the Force
Majeure event, and such failure to perform would constitute a material breach of
this Agreement in the absence of such Force Majeure event, the Parties shall
meet and discuss in good faith any amendments to this Agreement to permit the
other Party to exercise its rights under this Agreement. If the Parties are not
able to agree on such amendments within [ * ] days of commencement of such
discussions and if the suspension of performance continues, such other Party may

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 93 of 104

    terminate this Agreement immediately by written notice to the Force Majeure
Party, in which case neither Party shall have any liability to the other except
for those rights and liabilities that accrued prior to the date of termination.
  22   Assignment   22.1   Neither Party may assign its rights or, except as
provided in Sections 3.5.4, 6.6 and 6.7, delegate its obligations under this
Agreement in whole or in part without the prior written consent of the other
Party, except that a Party shall always have the right, without such consent, on
written notice to the other Party, assign any or all of its rights and delegate
any or all of its obligations hereunder to any of its Affiliates or to any
successor in interest (whether by merger, acquisition, asset purchase or
otherwise) to all or substantially all of the business to which this Agreement
relates. Any permitted successor of a Party or any permitted assignee of all of
a Party’s rights under this Agreement that has also assumed all of such Party’s
obligations hereunder in writing shall, upon any such succession or assignment
and assumption, be deemed to be a party to this Agreement as though named herein
in substitution for the assigning Party, whereupon the assigning Party shall
cease to be a party to this Agreement and shall cease to have any rights or
obligations under this Agreement. All validly assigned rights of a Party shall
inure to the benefit of and be enforceable by, and all validly delegated
obligations of such Party shall be binding on and be enforceable against, the
permitted successors and assigns of such Party. Any attempted assignment or
delegation in violation of this Article 22 shall be void.   23   Severability  
    To the fullest extent permitted by applicable law, the Parties waive any
provision of law that would render any provision of this Agreement invalid,
illegal or unenforceable in any respect. If any provision of this Agreement is
held to be invalid, illegal or unenforceable, in any respect, then such
provision will be given no effect by the Parties and shall not form part of this
Agreement. To the fullest extent permitted by Applicable Law and if the rights
or obligations of any Party will not be materially and adversely affected all
other provisions of this Agreement shall remain in full force and effect, and
the Parties shall use their best efforts to negotiate a provision in replacement
of the provision held invalid, illegal or unenforceable that is consistent

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 94 of 104

    with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.   24   Dispute Resolution.   24.1   Disputes. The
Parties recognize that disputes as to certain matters may from time to time
arise during the Term which relate to either Party’s rights and/or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 24 if and when a dispute arises under this Agreement. In the
event of any disputes, controversies or differences which may arise between the
Parties, out of or in relation to or in connection with this Agreement, or for
the breach thereof, upon the request of either Party, the Parties agree to meet
and discuss in good faith a possible resolution thereof, which good faith
efforts shall include at least one in-person meeting between representatives of
each Party having decision-making authority (subject only to Board of Directors’
or equivalent approval, if required). All such discussions under this Section
shall be confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence. If the matter is not
resolved within [ * ] days following the request for discussions, either Party
may then invoke the provisions of Section 24.2 below.   24.2   Arbitration. Any
dispute, controversy or claim arising out of or relating to the validity,
construction, interpretation, enforceability, breach, performance, application
or termination of this Agreement that is not resolved pursuant to Section 24.1,
except for a dispute, claim or controversy under Section 24.13, shall be settled
by binding arbitration administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures of JAMS then in effect (the “JAMS Rules”),
except as otherwise provided herein. The arbitration shall be governed by the
United States Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal
Arbitration Act”), to the exclusion of any inconsistent state laws. The
arbitration will be conducted in Wilmington, Delaware and the Parties consent to
the personal jurisdiction of the United States federal courts, for any case
arising out of or otherwise related to this arbitration, its conduct and its
enforcement. The language used in the arbitration proceedings shall

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 95 of 104

    be English. Any situation not expressly covered by this Agreement shall be
decided in accordance with the JAMS Rules.   24.3   Arbitrator.       The
arbitrator shall be one (1) neutral, independent and impartial arbitrator
selected from a pool of retired federal judges to be presented to the Parties by
JAMS. Failing the agreement of the Parties as to the selection of the arbitrator
within thirty (30) days, the arbitrator shall be appointed by JAMSin accordance
with the JAMS Rules.   24.4   Governing Law. Resolution of all disputes arising
out of or related to this Agreement or the validity, construction,
interpretation, enforcement, breach, performance, application or termination of
this Agreement and any remedies relating thereto, shall be governed by and
construed under the substantive laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.   24.5   Decision. The power of the arbitrator to fashion
procedures and remedies within the scope of this Agreement is recognized by the
Parties as essential to the success of the arbitration process. The arbitrator
shall not have the authority to fashion remedies which would not be available to
a federal judge hearing the same dispute. The arbitrator is encouraged to
operate on this premise in an effort to reach a fair and just decision. Reasons
for the arbitrator’s decisions should be complete and explicit, including all
determinations of law and fact. The written reasons should also include the
basis for any damages awarded and a statement of how the damages were
calculated. Such a written decision shall be rendered by the arbitrator
following a full comprehensive hearing, no later than [ * ] months following the
selection of the arbitrator as provided for in Section 24.3.   24.6   Award.

  24.6.1   Any award shall be paid in U.S. dollars free of any tax, deduction or
offset; and any costs, fees or taxes incident to enforcing the award shall, to
the maximum extent permitted by law, be charged against the Party resisting
enforcement.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 96 of 104

  24.6.2   If as to any issue the arbitrator should determine under the
applicable law that the position taken by a Party is frivolous or otherwise
irresponsible or that any wrongdoing they find is in callous disregard of law
and equity or the rights of the other Party, the arbitrator shall also award an
appropriate allocation of the adversary’s reasonable attorney fees, costs and
expenses to be paid by the offending Party, the precise sums to be determined
after a bill of attorney fees, expenses and costs consistent with such award has
been presented following the award on the merits.     24.6.3   Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Article 24, and agrees that, subject to the Federal Arbitration Act, judgment
may be entered upon the final award in the Federal District Court in Delaware
and that other courts may award full faith and credit to such judgment in order
to enforce such award.     24.6.4   The award shall include interest from the
date of any damages incurred for breach of the Agreement, and from the date of
the award until paid in full, at a rate fixed by the arbitrator.     24.6.5  
With respect to money damages, nothing contained herein shall be construed to
permit the arbitrator or any court or any other forum to award punitive or
exemplary damages. By entering into this agreement to arbitrate, the Parties
expressly waive any claim for punitive or exemplary damages. The only damages
recoverable under this Agreement are compensatory damages (including, without
limitation, consequential damages).

24.7   Costs. Except as set forth in Section 24.6.2, each Party shall bear its
own legal fees. The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration unless he or she believes that neither
Party is the clear loser, in which case the arbitrator shall divide his or her
fees, costs and expenses according to his or her sole discretion.   24.8  
Injunctive Relief. Provided a Party has made a sufficient showing under the
rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 97 of 104

    requiring immediate relief. Nothing in this Article 24 will preclude either
Party from seeking equitable relief in accordance with Article 32 or interim or
provisional relief from a court of competent jurisdiction, including a temporary
restraining order, preliminary injunction or other interim equitable relief,
concerning a dispute either prior to or during any arbitration if necessary to
protect the interests of such Party or to preserve the status quo pending the
arbitration proceeding.   24.9   Confidentiality. The arbitration proceeding
shall be confidential and the arbitrator shall issue appropriate protective
orders to safeguard each Party’s Confidential Information. Except as required by
law, no Party shall make (or instruct the arbitrator to make) any public
announcement with respect to the proceedings or decision of the arbitrator
without prior written consent of the other Party. The existence of any dispute
submitted to arbitration, and the award, shall be kept in confidence by the
Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by applicable law.   24.10  
Survivability. Any duty to arbitrate under this Agreement shall remain in effect
and be enforceable after termination of the contract for any reason.   24.11  
Jurisdiction. For the purposes of this Article 24, the parties acknowledge their
diversity (AstraZeneca having its principal places of business in Sweden and the
UK and Dynavax having its principal place of business in California) and agree
to accept the jurisdiction of the Federal District Court in Delaware for the
purposes of enforcing or appealing any awards entered pursuant to this
Article 24 and for enforcing the agreements reflected in this Article 24 and
agree not to commence any action, suit or proceeding related thereto except in
such courts.   24.12   Patents and Trademarks. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Patent
rights covering the manufacture, use, importation, offer for sale or sale of the
Product or any Combination Product or of any AstraZeneca trademarks, Dynavax
trademarks, or trademark rights related to the Product or any Combination
Product shall be submitted to a court of competent jurisdiction in the country
in which such Patent or trademark rights were granted or arose.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 98 of 104

24.13   Provisions Unique to Arbitrations Pursuant to Section 8.10.
Notwithstanding anything to the contrary in this Article 24, if the arbitration
is commenced pursuant to Section 8.10 in connection with a dispute regarding
whether either Party has met its diligence obligations, then such arbitration
shall be conducted by the arbitrator selected pursuant to Section 24.3 together
with two experts having at least ten (10) years of experience in drug discovery
or development, either in a commercial setting or as a full time faculty member
at a university or medical institute (the “Expert”). One such Expert shall be
selected by AstraZeneca and the other Expert shall be selected by Dynavax. Such
Experts shall participate in the arbitration solely as advisors and shall not
assume any of the authority of the arbitrator.   25   Notices   25.1   Notice
Requirements. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Agreement shall be in writing and
shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognised
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in Section 25.2 or to such other
address as the Party to whom notice is to be given may have provided to the
other Party in accordance with this Article 25. Such notice shall be deemed to
have been given as of the date delivered by hand or transmitted by facsimile
(with transmission confirmed) or on the second business day (at the place of
delivery) after deposit with an internationally recognised overnight delivery
service. Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter. This Article 25 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.   25.2   Address
for Notice

             
 
  For :   AstraZeneca AB    
 
           
 
      Address:   AstraZeneca R&D Lund,
 
          Schelegatan 10
 
          Sweden
 
           
 
      Facsimile:   [ * ]

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 99 of 104

              For the attention of: Director Discovery Alliances
 
        With a copy to:   AstraZeneca UK Limited
 
  Address:   Alderley House, Alderley Park, Macclesfield, Cheshire SK10 4TF
 
  Facsimile:   [ * ]     For the attention of: Assistant General Counsel
 
        For:   Dynavax Pharmaceuticals, Inc.
2929 Seventh Street
Suite 100
Berkeley, CA 94710-2753
Fax: [ * ]
Attn: D. Kevin Kwok, Vice President & Chief Business Officer
 
       
With a copy to:
            Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306-2155
Fax: [ * ]
Attention: Robert L. Jones, Esq.

26   Relationship of the Parties       The status of a Party under this
Agreement shall be that of an independent contractor. Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture or agency
relationship between the Parties or, except as otherwise expressly provided in
this Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties or commitments on behalf of the other
Party. All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 100 of 104

27   Entire Agreement       This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements, whether written or oral, with respect
to the subject matter of this Agreement. In particular, this Agreement
supersedes the Confidentiality Agreement between the Parties, effective 12
October 2004, and all confidential information exchanged between the Parties
under such Confidentiality Agreement shall be deemed the Confidential
Information of the corresponding Party and protected under this Agreement. Each
Party confirms that it is not relying on any representations, warranties or
covenants of the other Party except as specifically set out in this Agreement.
Nothing in this Agreement is intended to limit or exclude any liability for
fraud. All Schedules and Exhibits referred to in this Agreement are intended to
be and are hereby specifically incorporated into and made a part of this
Agreement. In the event of any inconsistency between any such schedules or
Exhibits and this Agreement, the terms of this Agreement shall govern.   28  
English Language       This Agreement is written and executed in the English
language. Any translation into any other language shall not be an official
version of this Agreement and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
prevail.   29   Amendment       Any amendment or modification of this Agreement
must be in writing and signed by authorised representatives of both Parties.  
30   Waiver and Non-Exclusion of Remedies       A Party’s failure to enforce, at
any time or for any period of time, any provision of this Agreement, or to
exercise any right or remedy shall not constitute a waiver of that provision,
right or remedy or prevent such Party from enforcing any or all provisions of
this Agreement and exercising any rights or remedies. To be effective any waiver
must be in writing. The rights and remedies provided herein are cumulative and
do

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 101 of 104

    not exclude any other right or remedy provided by law or otherwise available
except as expressly set forth herein.   31   No Benefit to Third Parties      
The provisions of this Agreement are for the sole benefit of the Parties and
their successors and permitted assigns, and they shall not be construed as
conferring any rights in any other Persons except as otherwise expressly
provided Article 22.       The Contracts (Rights of Third Parties) Act 1999
shall not apply to this Agreement. Except as expressly provide in Article 22, no
Person who is not a party to this Agreement (including any employee, officer,
agent, representative or subcontractor of either Party) shall have the right
(whether under the Contracts (Rights of Third Parties) Act 1999 or otherwise) to
enforce any term of this Agreement which expressly or by implication confers a
benefit on that Person without the express prior agreement in writing of the
Parties, which agreement must refer to this Article 31.   32   Equitable Relief
      Each Party acknowledges and agrees that the restrictions set forth in this
Agreement are reasonable and necessary to protect the legitimate interests of
the other Party and that neither Party would have entered into this Agreement in
the absence of such restrictions, and that any breach or threatened breach of
any provision of this Agreement may result in irreparable injury to the
non-breaching Party for which there will be no adequate remedy at law. In the
event of a breach or threatened breach of any provision of this Agreement, the
non-breaching Party shall be authorised and entitled to obtain from any court of
competent jurisdiction equitable relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity. Each of Dynavax and AstraZeneca agrees to waive
any requirement that the non-breaching Party (a) post a bond or other security
as a condition for obtaining any such relief, and (b) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Article 32 is intended, or should
be construed,

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 102 of 104

    to limit a non-breaching Party’s right to equitable relief or any other
remedy for a breach of any other provision of this Agreement, provided, however,
that resolution of disputes between the Parties is subject to the provisions of
Article 24.   33   Further Assurance   33.1   Each Party shall perform all
further acts and things and execute and deliver such further documents as may be
necessary or as the other Party may reasonably require to implement or give
effect to this Agreement.   33.2   The Parties recognize that each may perform
some or all of its obligations and exercise any or all of its rights under this
Agreement, without the prior consent of the other Party, through Affiliates or
Sublicensees, provided, however, that each Party shall remain responsible for
the performance by its Affiliates and Sublicensees and shall cause its
Affiliates and Sublicensees to comply with the provisions of this Agreement in
connection with such performance. In particular, if any Affiliate of a Party or
a Sublicensee participates in research under this Agreement or with respect to
the Product or any Combination Product(s), (a) the restrictions of this
Agreement which apply to the activities of a Party with respect to a CD, the
Product or any Combination Product(s) shall apply equally to the activities of
such Affiliate and Sublicensee, and (b) the Party affiliated with such Affiliate
or Sublicensee shall assure that any intellectual property developed by such
Affiliate or Sublicensee shall be governed by the provisions of this Agreement
(and subject to the licenses set forth in Article 6) as if such intellectual
property had been developed by the Party. Any action or omission by a Party’s
Affiliate or a Sublicensee which would, if such action or omission were
conducted by the Party, constitute a breach of the Party’s obligations under
this Agreement will constitute a breach of such obligation by the Party (unless
such obligation were otherwise satisfied by such Party or another of its
Affiliates or Sublicensees).   34   Expenses       Except as otherwise expressly
provided in this Agreement, each Party shall pay the fees and expenses of its
respective lawyers and all other expenses and costs incurred

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 103 of 104

    by such Party incidental to the negotiation, preparation, execution and
delivery of this Agreement.   35   Counterparts       This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which taken together shall be deemed to constitute one and
the same instrument. An executed signature page of this Agreement delivered by
facsimile transmission shall be as effective as an original executed signature
page.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



Page 104 of 104

THIS AGREEMENT IS EXECUTED by the authorised representatives of the Parties, in
duplicate, as of the date first written above.

                      SIGNED for and on behalf of       SIGNED for and on behalf
of     AstraZeneca AB (publ)       Dynavax Technologies Corporation    
 
                    /s/ Jan M Lundberg       /s/ Dino Dina                  
Signature       Signature    
 
                   
Name:
  Jan M Lundberg       Name:   Dino Dina, M.D.    
 
                   
Title:
  EVP, Global Discovery       Title:   President and CEO    

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit A
Criteria for Candidate Drug Target Profile
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit B
Dynavax Patents
Exhibit B(1)
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit B(2)
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit C
Joint Research Plan
Description of Joint Research
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit D
Pre-Approved Dynavax Subcontractors
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit E
Press Release

     
 
  (LOGO) [f24526f2452601.gif]
 
  2929 Seventh Street, Suite 100
 
  Berkeley, CA 94710

Contact:
Dynavax Technologies Corporation
Jane M. Green, PhD
Corporate Communications
Phone (510) 665-4630
Email: jgreen@dvax.com
DYNAVAX ESTABLISHES COLLABORATION FOR
TLR-9 AGONISTS FOR ASTHMA AND COPD WITH ASTRAZENECA
Berkeley, CA — [Date] — Dynavax Technologies Corporation (NASDAQ:DVAX) has
entered into an a three-year research collaboration and a License agreement with
AstraZeneca for the discovery and development of TLR-9 agonist-based therapies
for the treatment of asthma and chronic obstructive pulmonary disease (COPD).
The collaboration will utilize Dynavax’s proprietary second-generation TLR-9
agonist immunostimulatory sequences or ISS.
Under the terms of the agreement, Dynavax and AstraZeneca will collaborate to
identify lead TLR-9 agonists and conduct appropriate research phase studies.
AstraZeneca will be responsible for any development and worldwide
commercialisation of products arising out of the research programme. Dynavax may
have an opportunity for partial co-promotion in the United States of products
arising from the collaboration.
Financial terms of the collaboration include an upfront fee of $10 million plus
research funding and preclinical milestones that could bring the total committed
funding of up to $20 million.. Dynavax may also receive additional development
milestones potentially resulting in a collaboration value of up to approximately
$129 million.. Upon commercialization, Dynavax is also eligible to receive
royalties based on product sales.
“The management of respiratory diseases such as asthma and COPD remains a major
health challenge affecting 150 million people worldwide and representing a
significant financial
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

burden to the global healthcare system,” said Claude Bertrand, Vice President
Respiratory and Inflammation Research at AstraZeneca. “New approaches that have
the potential to reverse the course of respiratory disease are needed.
AstraZeneca believes that Dynavax’s ISS-based technology represents an
innovative, next-generation therapeutic intervention that could potentially
expand and strengthen AstraZeneca’s strong position in the respiratory disease
field.”
“We believe that AstraZeneca is the ideal partner for the development of asthma
and COPD ISS-based therapies, as they have one of the most widely respected and
commercially successful respiratory product portfolios in the industry,” said
Dino Dina, MD, Dynavax’s chief executive officer. “We appreciate AstraZeneca’s
recognition of the innovative, disease-modifying potential of our TLR-9 agonist
based approaches and are optimistic that with our combined resources and
know-how, we will be able to create novel therapeutics that may provide benefit
to patients suffering from these diseases.”
Continued Dr. Dina: “We believe that the positive clinical experience we have
previously demonstrated provides a strong foundation for applying ISS-based
agonists to treat asthma and COPD. We are hopeful that this collaboration, the
goal of which is to explore the potential of ISS alone to treat respiratory
diseases, will help to expand our existing portfolio of ISS-based products.”
[[Conference Call Today]]
Dynavax will hold a conference call to discuss [[ ]] today at [5:00] p.m.
Eastern. Interested parties may listen to the webcast live at
http://www.dynavax.com by clicking on the “Events” tab under the heading,
“Investors.” The webcast is also being distributed over CCBN’s Investor
Distribution Network to both institutional and individual investors. Individual
investors can listen to the call through CCBN’s individual investor center at
http://www.fulldisclosure.com or by visiting any of the investor sites in CCBN’s
Individual Investor Network. Institutional investors can access the call via
CCBN’s password-protected event management site, StreetEvents, at
http://www.streetevents.com. A telephonic replay will be available through
[[date]] by dialing 888.286.8010, access code: xxxxxxxx. International callers
can dial 617.801.6888, access code: xxxxxxxx.
Forward Looking Statements
Dynavax cautions you that this press release contains forward-looking
statements, including without limitation [[ ]]. Actual results may differ
materially from those set forth in this release due to the risks and
uncertainties inherent in Dynavax’s business including, without limitation,
risks relating to: [[ ]] the progress and timing of its current and anticipated
clinical trials; difficulties or delays in developing, testing and manufacturing
products to support clinical development plans; the scope and validity of patent
protection for product candidates; competition from other companies working with
ISS technologies and products; the ability to obtain additional financing to
support operations; and other risks detailed in the “Risk Factors” section of
Dynavax’s Annual Report on Form 10-K and Quarterly Report on Form 10-Q. All
forward-looking statements are made as of the date hereof and Dynavax undertakes
no obligation to revise or update information provided in this press release.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

About Dynavax
Dynavax Technologies Corporation discovers, develops, and intends to
commercialize innovative TLR-9 agonist-based products to treat and prevent
allergies, infectious diseases, and chronic inflammatory diseases using
versatile, proprietary approaches that alter immune system responses in highly
specific ways. Our clinical development programs are based on immunostimulatory
sequences, or ISS, which are short DNA sequences that enhance the ability of the
immune system to fight disease and control chronic inflammation. Dynavax’s
pipeline includes: TOLAMBA, a ragweed allergy immunotherapeutic, for which a
major safety and efficacy trial (DARTT) is currently underway, and that is in a
supportive clinical trial in ragweed allergic children; HEPLISAV, a hepatitis B
vaccine that is currently in a Phase 3 clinical trial; SUPERVAX, a hepatitis B
vaccine; a cancer therapy currently in a Phase 2 clinical trial in non-Hodgkins
lymphoma;[ * ]; and preclinical programs in hepatitis B therapy and hepatitis C
therapy.
About AstraZeneca
AstraZeneca is a major international healthcare business engaged in the
research, development, manufacture and marketing of prescription pharmaceuticals
and the supply of healthcare services. It is one of the world’s leading
pharmaceutical companies with healthcare sales of $23.95 billion and leading
positions in sales of gastrointestinal, cardiovascular, neuroscience,
respiratory, oncology and infection products. AstraZeneca is listed in the Dow
Jones Sustainability Index (Global) as well as the FTSE4Good Index.
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Exhibit F
CONFIRMATORY PATENT LICENCE
Patent Licence Agreement
Date:
Parties:
(1) ‘The Licensor’:                      having its registered office at
                    .
(2) ‘The Licensee’:                      having its registered office at
                    .
Recitals:
By an Agreement (‘the Main Agreement’) dated                      and made
between the Licensor and the Licensee the Licensor granted for the consideration
therein contained to the Licensee a licence under [UK Patent No
                    ] [European Patent (UK) No                     ] (‘the
Patent’).
Operative provisions:

1.   In pursuance of the Main Agreement and for the consideration referred to in
the Main Agreement the Licensor hereby confirms the grant to the Licensee of the
exclusive licence from the Effective Date for the term specified in the Main
Agreement to manufacture, market, sell and otherwise dispose of Licensed
Products (as defined in the Main Agreement) for the life of the Patent and
subject to the provisions of the Main Agreement.

2.   Subject as provided in the Main Agreement this Licence shall terminate
without notice in the event of the termination for any reason of the Main
Agreement.

 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

IN WITNESS of which this Agreement has been executed as a deed and delivered the
day and year first above written.
EXECUTED as a Deed by                      acting by:
[name of director] and:
[name of director/secretary]
EXECUTED as a Deed by                      acting by:
[name of director] and:
[name of director/secretary]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Schedule 18.2.5
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------



 



 

Schedule 18.2.6
[ * ]
 

[ * ] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.